Explanations of vote
Oral explanations of the vote
(SK) Mr President, I would like to talk about the vote on the bilateral safeguard clause. I support the adoption of the regulation on the implementation of a safeguard clause concerning free trade between the EU and Korea. I also support all amendment proposals calling on the Commission to monitor the proper and timely implementation of this legal instrument in order to prevent serious damage to industries in the European Union, and to take account of the legitimate interests of Member States regarding the specific economic situation in certain sectors of manufacturing industry.
The Free Trade Agreement will affect the industrial sectors of Member States in different ways, and we therefore need the option of applying protective measures at the regional level in exceptional cases. In my opinion, the regions concerned must have the option of applying measures to prevent a serious negative impact on the regional economy and employment.
(IT) Mr President, Commissioner, ladies and gentlemen, I would like to highlight the fact that last week six important Member States of the European Union - France, Germany, Italy, Spain, Poland and Portugal - stated that Europe needs to be less ingenuous.
The six countries are calling for a more effective and strategic defence of European foreign trade, because the very existence and development of the European economic and social model are at stake. The six countries point out that the European Union has opened up 80% of its market to third countries, while the other major developed economies have only opened up 20% of theirs. It is therefore claimed that there are asymmetries in foreign trade and the concept of reciprocity needs to be developed. This problem has brought many of our small and medium-sized enterprises to their knees, because they are suffering from unfair competition that stops them from being competitive in the markets.
Mr President, I come from Prato, a town that was once considered one of the most important textile areas in Europe. Today, unfair competition from Asia has turned it into a ghost town, because business in Prato has been utterly devastated. All these reasons have led us to vote against this agreement.
(SK) Mr President, in the framework of the revision of budgetary guarantees provided to the European Investment Bank (EIB) by the European Union, I support particularly those elements, which have been designed to boost the momentum of this institution. From the standpoint of future prospects, it is primarily about strengthening and making better use of the external mandate of the bank in the period between 2014 and 2020 in terms of increasing the volume of loans and their quality.
I also support the intention of allowing the EIB to reinvest venture capital and special loan reflows from earlier operations into new operations of the same type for the benefit of partner countries. In order to improve access to financial resources for poorer groups in the eligible countries, an additional grant of EUR 500 million should be allocated to the EIB immediately to finance micro-credits.
(IT) Mr President, I voted against the report, since I find it unacceptable that we should be supporting investment in third countries instead of facilitating investment for European small and medium-sized enterprises, which really form the most important economic fabric of the Union. I am firmly against the inclusion of Turkey among the pre-accession countries: I would point out that Turkey still illegally occupies part of the territory of Cyprus, an EU Member State.
Moreover, there is no guarantee of transparency when the European Investment Bank (EIB) grants Union guarantees and finance to third countries. I would point out that European citizens contribute to EIB funds, which is why priority should be given to investment within Europe itself. Many of the investments supported by the EIB are in countries where clashes and uprisings against the various regimes are taking place.
The report seeks to extend Union guarantees also to other countries, such as Cuba, that are known for their lack of democracy.
(IT) Mr President, while we voted firmly in favour of the safeguard clause in the report by Mr Zalba Bidegain, whom I thank once again for his excellent work, we abstained on the trade agreement with Korea with some regret. We did so with regret because, although this agreement does indeed open up an important new market for the Union, paving the way for further trade agreements in future with other economic partner countries of the Union, it is also true that many doubts and misgivings remain. These doubts and misgivings affect major commercial sectors, especially the motor industry, and also textiles and agriculture.
Although Europe has not yet defined the regulation on the indication of country of origin for products from outside the European Union, we continue to offer countries privileged status for importing products into Europe without demanding rules to ensure true equality for companies or information for people that purchase the goods.
Our abstention confirms that we are in favour of a free market, but one that includes the necessary guarantees, whereas we are against the conclusion of trade agreements that do not sufficiently guarantee the rules of competition.
(SK) Mr President, the EU-Korea Free Trade Agreement will bring innumerable benefits to European industry, businesses, entrepreneurs and employees. It will contribute to overall economic growth and open up effective new opportunities for European goods and services. However, certain industries will be exposed to additional competition, and the EU should therefore ensure effective monitoring of the implementation of the agreement, the rapid settlement of disputes and the subsequent rapid safeguarding of the legitimate interests of European industry and European entrepreneurs.
It is obvious that strict compliance with labour, technical and environmental standards, as well as provisions on the protection of fair competition have to be ensured by both parties. Goods and products placed on the European market must comply with all standards of the European Union, and I welcome the establishment of a monitoring committee for the motor industry, which should help prevent so-called hidden protectionism through new technical barriers to trade.
I am therefore in favour of granting final approval to the agreement in question, provided that a bilateral safeguard mechanism will be created as well, in order to prevent possible serious damage to Member State industries, or even the threat of such damage.
(GA) Mr President, I voted for this Agreement; I followed it from the beginning and was glad that it was accepted today.
At a seminar in Brussels last week, a credible economist said that this is one of the best Free Trade Agreements the European Union ever concluded. At the same time, he said that 90% of these agreements are not worth a pin. Be that as it may, I welcome the opportunity it provides for agricultural products, especially whiskey, pork and dairy products. I hope the opportunity will be grasped.
It is a great thing, too, that it contains a protection clause. Because if things do not change as they ought, we can do a review. Therefore, I am very pleased that it was accepted.
(DA) Mr President, I think it is a really splendid agreement that has been finalised here today, and I only regret that there are some people who believed that they could protect inefficient European enterprises by saying 'no' to this agreement. South Korea is the 15th largest economy in the world and the third largest in Asia. We will see better and better opportunities for exporting. We have a country with respectable economic growth, a population of 50 million and increasing purchasing power. The agreement will quite simply provide the opportunity for Europe, in some service sectors where we are extremely competitive, to now become even better: these include telecommunications, the environment, shipping and financial and legal services. I would also just like to point out today that the EFTA countries have had a free trade agreement since 2006, and this has resulted, among other things, in Norway tripling its exports to South Korea since 2006. Hence, this is a very good agreement for Europe and I have therefore voted in favour of it.
Mr President, Europe could do many things to support Egyptian democracy, and one of the most important would be to look at the events in Egypt as part of a genuine wave of democratisation.
In the space of a few weeks, a tyranny collapsed, and with it we have seen the collapse of a number of stereotypes such as the theory of a clash of civilisations.
No conflict of civilisations whatsoever is occurring in the Arab World today - exactly the opposite. Egyptian youngsters are putting their lives at risk for the same values that we hold. They are showing that democracy is a universal aspiration and that there are no cultures, religions or civilisations that are against it.
Nonetheless, an army of sceptics and doomsayers is at work today, diminishing or distorting the meaning of the Egyptian transition to democracy.
People are engaged in raising all sorts of doubts, describing the latest development as a 'coup d'état' as though these events have simply paved the way for an Islamic Government that will end up in another autocracy.
If we want to help the Egyptian people, we should be ready to counter these reactionary views of the unfolding of history.
(PL) Mr President, Egypt is an important economic and commercial partner of the European Union. Many people from Poland go on holiday to Egypt on a regular basis. In recent weeks, we have witnessed a national rebellion in Egypt, which has resulted in President Mubarak stepping down after 30 years of authoritarian rule. It is always right when the will of the people prevails, and the Egyptians deserve recognition for their victory. I voted in favour of the motion for a resolution, and in doing so I expressed my hope for a rapid stabilisation of the political situation in Egypt and further development of good relations with the countries of Europe. Not long ago, we witnessed shameful events relating to discrimination against Coptic Christians, and this makes concentrating EU diplomatic efforts on stabilisation and law and order in Egypt an essential condition for mutual relations to develop properly. It is also necessary to make every effort to ensure that the coming elections are held in a way which does not attract criticism and which is in accord with democratic standards.
(DE) Mr President, we enthusiastically support the movement for democracy in Egypt, but it is important to realise that free elections are not enough. We need an integrated approach in order to give the people prospects - a kind of Mediterranean Plan, a kind of Marshall Plan for North Africa and Egypt. This will involve giving people social prospects, strengthening education policy, strengthening small and medium-sized enterprises, ensuring that criminality and corruption are combated and above all, initiating close cooperation in the area of energy policy, where in the area of solar energy North Africa and Europe have a lot to offer each other.
We have yet to complete the real major tasks. Egypt's democrats have completed the first phase of the work; now it is up to us to step up to the mark.
Mr President, the situation in Egypt is still developing, but in what direction is it moving?
While we have rightly expressed our support for the popular desire for an open society, we should be aware of the complex, and yet unsolved, problems in Egypt and in the Middle East. The situation in Egypt could be adequately described as a revolt in waiting for a revolution. A new generation has brought novelty to Egypt, but social media skills are not enough. Egypt is still mired in backwardness, anti-Semitism and extreme practices.
The EU has yet to formulate a proper policy towards the new developments in North Africa. Egypt needs our support, but we need an Egypt ruled by law and human dignity. Our task is just beginning. Let us not forget the last message to come from Iran, where the Parliament has noisily called for the execution of opposition leaders. This proves that we should be well prepared, and stand our ground.
(FI) Mr President, the motion for a resolution is good, and it adopts a position in favour of democratic and peaceful forces of change. Perhaps, though, it is worth remembering and acknowledging that for 30 years the EU and the West have supported Mubarak. It is stability that has been important for the EU. That means equilibrium and the supply of oil, and, in addition, the fact that money has been made out of the arms trade. Now the EU needs to find ways, including financial measures, to boost its support for civil society actors, both in Egypt and in other undemocratic countries in Africa and the Arab world.
I think that it is something of a setback that this resolution makes no mention of the arms trade between countries of the EU and Egypt and other undemocratic countries. The arms trade ought to be in line with international agreements on human rights and humanitarian treaties.
(SK) Mr President, Egypt is at the beginning of its democratisation process. I believe that all of the victims who lost their lives during the revolution should be atoned for through positive progress towards democracy. Europe should certainly assist Egypt in this, and I believe that we will find ways of preventing Egypt from taking one direction in a totalitarian manner, for instance through an extreme step toward a militant Muslim movement which does not respect democratic rules and which would hinder democratic elections and the application of civil society. I believe that Egypt will uphold its international agreements with its neighbours, including Israel, even under these new conditions, and that it will be a society which treats all of its citizens fairly, including non-Muslims, and including Christians.
(DE) Mr President, this motion for a resolution represents another important step in the right direction, but no more than that. However, as Commissioner Hahn proposed, people are now talking about a strategy for the Danube region rather than a Danube strategy, because this is not just about cleaning up the river - as important as that is - but is about cooperation across a major region that extends from Bavaria and Baden-Württemberg through the former Austria-Hungary and across large parts of the Balkans. I am pleased that, at our request, Bohemia and Slovenia are also included, even though they are not situated directly on the Danube.
To this end I would also like to see included in the future projects such as the main railway line from Strasbourg to Bratislava and Budapest, TEN 17 and other projects that may not be located directly on the Danube, but which cross it repeatedly and are of strategic importance for the Danube region. I particularly welcome Articles 36 to 40, which deal with culture and the involvement of civil society, because without these the strategy for the Danube region will not be a success.
(PL) Mr President, for many years, it has been clear that the legal system in Russia is not infrequently in conflict with the standards of international conventions and human rights. The majority of cases which come before the Court of Justice and here in Strasbourg are brought against Russia. The independence of the Russian courts is, therefore, the subject of a great deal of doubt. Recent events, such as the trial of Mr Khordorkovsky and the arrest of demonstrators are clear examples of this. Mysterious murders and beatings only serve to further reinforce the impression that Russia is a lawless country.
I hope the motion for a resolution we have adopted today will make it easier for representatives of European Union bodies to take up these thorny issues in diplomatic relations with Russia. I would like to express my anxiety concerning the Russian authorities in relation to the dramatic situation on human rights and the restrictions placed on civil society there. I appeal to international institutions to put diplomatic pressure on the Russian authorities to bring about a restoration of the rule of law and respect for human and citizens' rights in Russia.
Mr President, I voted for this resolution. However, as a result of compromises, paragraph 8 has become too ambiguous and non-committal.
The EU must take concrete measures to show that it is serious about the need for a real improvement of the rule of law situation in Russia.
While economic and political contacts need to be continued, a clear signal should be sent to those state officials who are considered responsible for grave breaches of law that they are not welcome in the capitals or tourist resorts of Europe.
Against this background, I do not consider it proper to officially invite President Medvedev to address the European Parliament until he has lived up to his promises to improve the rule of law situation in Russia.
Mr President, I welcome the fact that we have finally adopted the resolution on this very important topic. I have been a close observer of political developments and the situation as regards the rule of law in Russia for many years now. Most recently, I had a chance to visit Russia with an official delegation of the Human Rights Subcommittee in September last year.
During the visit I had a first-hand opportunity to observe how the rule of law is upheld in Russia when attending the trial of the former Yukos boss, Mikhail Khodorkovsky, and his business associate, Platon Lebedev. The trial of Khodorkovsky and Lebedev is only the most conspicuous of many examples of the selective application of the rule of law in Russia, which means that there is no genuine rule of law. If Russia wants to be a strategic partner of the EU it must follow a path of comprehensive modernisation. Any modernisation plan will be a failure if the rule of law is not vigorously developed in Russia.
(DE) Mr President, the miniscule signs of the beginnings of the rule of law in Russia are disappearing and the country is not only not moving forward, but is sliding back. The man responsible for this is Mr Putin. It is Mr Putin who is bringing about this deterioration in the rule of law. We need to realise that he is not the solution to the problem, but rather is a major part of the problem. President Medvedev has yet to prove - and here I agree with Mr Kelam - that he is not simply the charming face of Mr Putin, the slightly more friendly face, but that he is actually attempting or in a position to consolidate the rule of law somewhat more in this member state of the Council of Europe, which is after all obliged to ensure the rule of law under the European Convention on Human Rights.
To this extent we need to be highly critical; naturally we must maintain a dialogue, but we also need to ensure that the rule of law prevails. It is shocking that the court that sentenced Mr Khodorkovsky has now publicly stated that it was ordered by Moscow to hand down this verdict. That has nothing whatsoever to do with the rule of law.
(RO) Mr President, I voted for this motion for a resolution. However, as the final text made no mention of the role of cohesion policy, I signed an amendment on this, along with fellow Members from the other political groups, which was also voted on today.
The Structural Funds and the basic principles of cohesion policy, such as an integrated approach, multi-level governance and real partnership, are key elements in achieving the EU 2020 Strategy's objectives, which also means that they must be fully integrated into it. I agree that we need an ambitious social agenda which will include combating poverty and social exclusion. However, to be able to create sustainable jobs, we need to have primarily a competitive economy, which is precisely the role played by cohesion policy. Therefore, if we continue to deprive cohesion policy of the attention it is due, we will record the failure of the EU 2020 Strategy in the coming years.
(IT) Mr President, we will still have to suffer the damage caused by the financial crisis for a long time. The brake on the real economy caused by financial malpractice must be released as quickly as possible to enable the single market to resume its development.
The Europe 2020 Strategy does not appear to us to be the most appropriate one for delivering the growth we are hoping for. Structural obstacles - such as weak governance, the intergovernmental method compared to the Community method, percentage and numerical targets analogous to those used in the old Soviet five-year plans, and programme forecasts that give no assurance of ever being achieved - remind me of all the flops we have endured, of which Lisbon will not be the last, without realising that our absolute priorities should be to create jobs and tackle unemployment.
We need impetus, effort and stimulus, which unfortunately I do not find in the proposed strategy. 'Release' needs to become the watchword, but it is also vitally important to define rules to prevent the creation or strengthening of monopolies and to ensure that the ones benefiting are the people and the economy as a whole, and not some financial or political group that is more ruthless than the rest.
Mr President, the rapid rise in food prices has been a burden on the poor in developing countries, who spend roughly half of their household incomes on food.
This calls for an integrated response from the international community. The wholehearted involvement of the EU in issues of global food security is urgently required. The resolution approved today is a first step in the right direction.
The resolution states that the right to food is a fundamental human right and makes several useful recommendations. However, we need to go ahead with further proposals. We need to change the aspects of CAP international aid policies that are not in line with the task of increasing global food production, in full respect of environmental concerns, food safety and labour standards.
(PL) Mr President, food is also of strategic importance for the European Union. Food has to be produced, and so it is also important for labour markets. I would like to focus in particular on an industry which, alongside others, is also a source of food production - fishing. The fishing industry is one which supplies the EU and world market with a substantial amount of food. However, the European Union is the greatest importer of fish products from other parts of the world. Excessive liberalisation of this market may lead to its collapse, and as a consequence to the loss of this source of food in Europe. Therefore, attention should be paid to this aspect of common policy.
(FI) Mr President, this is an extremely important issue. Right now, there are a billion starving people in the world. Since the EU set its target to eradicate hunger and poverty, things have in fact gone in the opposite direction.
I voted in favour of this motion for a resolution and I would hope that the EU High Representative, Baroness Ashton, will make food security and all its various aspects one of the priorities of the EU's foreign policy. Obviously, too, Parliament and the EU as a whole should support her in this. It is important that people should have food, that people should be able to buy food, and that, here in the EU, we should obviously also discuss the need to end the food scandals.
(PL) Mr President, a billion of the world's people are suffering hunger. In 2008, rising food prices caused riots in 30 countries. Today, we have a similar situation. This situation has been caused, in addition, by the general economic crisis, and it is now even more necessary to make a concerted effort to find fair ways of distributing food products on a global scale.
Food prices are rising, but farmers' profits are falling. This, too, should be stressed very strongly. Unfortunately, it is being forgotten in the European Union that the common agricultural policy is principally a policy intended to secure the supply of high quality food at a suitable price to all European consumers, with a guarantee of a decent return for farmers. We must not allow further elimination of instruments which regulate the market and maintain stocks at suitably high levels, and this includes cereal stocks. It is also essential to put an end to speculative activities in the market. It is reprehensible that capital groups are condemning millions of people across the world to suffer hunger.
Written explanations of vote
I voted for this report because the safeguard clause provides for the possibility of re-imposing the most-favoured-mation rate when imports increase to such an extent - either in absolute terms or in relation to domestic production - that they could undermine industry in the European Union, which is in direct competition with imported products. I therefore agree with the introduction of this safeguard clause, and recall that following the Treaty of Lisbon the European Parliament has powers of codecision with the Council. An effective regulation should serve to provide an assurance if the Free Trade Agreement with the Republic of Korea should fail.
in writing. - I voted for the Zalba Bidegain report on a bilateral safeguard clause in the Free Trade Agreement between the European Union and the Republic of South Korea because it adequately protects the increase in trade with Korea that is brought about by the Free Trade Agreement. The bilateral safeguard mechanism will permit the EU to revert to the prior MFN rates of duty if this agreement even threatens to damage our industry. This Free Trade Agreement opens up our service industry, agriculture and manufacturing industries to increased access to the large and growing Korean market.
This is an extremely important vote for the European Union's new international trade strategy. In fact, the Free Trade Agreement with South Korea is the first example of a new generation of agreements that aim at lowering trade and non-trade barriers and expanding investment prospects in the partner country. As soon as it was signed in October 2009, the agreement was received with fierce criticism from the European motor industry, which felt it was being severely penalised by certain clauses conceded to the Korean partner, duty drawback in particular.
Those concerns have now been partly dissipated, not least due to Parliament's work on the attached regulation on the safeguard clause annexed to the agreement and to a clarification by the South Korean Government on the amendments to internal legislation on carbon emissions. Today, therefore, we confirmed the vote of the Committee on International Trade in order to allow the procedure to be completed, given that the Council has already agreed to it.
in writing. - (LT) On 23 April 2007, the Council authorised the Commission to open negotiations with the Republic of Korea with a view to concluding an EU-Korea Free Trade Agreement. The agreement incorporates a bilateral safeguard clause that provides for the possibility of re-imposing the most-favoured-nation (MFN) rate when, as a result of trade liberalisation, imports increase to such an extent and take place under such conditions as to cause, or threaten to cause, serious injury to the EU industry producing a similar or directly competing product. For such measures to become operational, the safeguard clause must be incorporated into EU law, not least because the procedural aspects of the imposition of safeguard measures, as well as the rights of interested parties, need to be specified. The proposal for a regulation of the European Parliament and of the Council that is before us constitutes the legal instrument required for implementation of the safeguard clause in the EU-Korea Free Trade Agreement. I would stress that legislative work on this regulation should be confined to issues relating to its implementation, without unilaterally altering fundamental provisions of the agreement and adopting measures that go against its spirit. For instance, no changes should be made to the type of safeguard measures applicable, to the length of time for which they may apply or to the period during which the safeguard clause may be brought to bear.
in writing. - UKIP wants the UK to leave the European Union and retain friendly trading links through a UK-EU Free Trade Agreement, similar to that with non-EU Switzerland and Norway. I voted in favour of this EU-South Korea Free Trade Agreement as it can be a model and a template for a future UK-EU Free Trade Agreement, and because it demonstrates that tariff-free and favourable trading access to the EU can be achieved without the UK (or South Korea) being a member of the EU. This is especially true in the case of the UK, which would be the EU's largest single trading partner. A UK-EU Free Trade Agreement would be likely merely to replicate existing trading arrangements with the UK as a member of the EU, and would therefore require far less negotiation (e.g. over tariff reductions) than did the agreement with South Korea.
in writing. - UKIP desires to leave the European Union and retain friendly trading links through a UK/EU Free Trade Agreement, similar to that of non-EU Switzerland and Norway. I voted in favour of this South Korea/EU Free Trade Agreement as it can be a model and a template for a future UK/EU Free Trade Agreement, and as it demonstrates tariff-free and favourable trading access to the EU can be achieved without the UK (or South Korea) being a member of the EU. This is especially the case for the UK, which is the largest single trading partner with the EU. A UK/EU Free Trade Agreement would be likely merely to replicate existing trading arrangements with the UK as a member of the EU, and would need therefore far less negotiation (e.g. over tariff reductions) than those with South Korea.
I voted for this report because I believe that the bilateral safeguard clause can guarantee that industry in the European Union, which produces a similar or directly competing products would not be damaged as a result of trade liberalisation by the Republic of Korea. This clause should also function as an instrument to which European industry can turn to prevent serious losses, or to enable it to adapt to unfavourable situations, resulting from the volatility of the international market.
In relation to the conclusion of the process of adopting the Free Trade Agreement between the European Union and Korea, the European Commission has drafted a proposal for a regulation on a safeguard clause that would ensure the reintroduction of customs tariffs if increased imports of a specific product put the related industry at serious risk. The number of amendments of which the Commission's proposal has been the subject seems to reflect a certain lack of clarity in its wording, as well as the Members' desire to protect various interests.
I hope that the resolution that we have adopted today will contribute to improving the original text, and that the Free Trade Agreement between the European Union and Korea will be established in a way that enables a significant increase in trade between the two markets, as is expected. I am hopeful that the aforementioned agreement will be fruitful and that the safeguard clause - which it is hoped will be clear and capable of functioning effectively whenever needed - will never need to be enforced.
This report concerns a proposal for regulation of the European Parliament and the Council, which applies to the bilateral clause of the Free Trade Agreement between the European Union and Korea. This agreement was concluded on 15 October 2009 and includes a safeguard clause guaranteeing the reinstatement of tariffs when imports increase to such an extent as to damage industry in the European Union (EU) which produces competing products. In order for it to be possible to apply this measure, it is necessary for it to be incorporated into EU legislation. I hope that it will be an effective clause, which can be implemented with minimum bureaucracy. I welcome the adoption of this proposal, which introduces increased guarantees for European companies, and I hope that the European Union will receive periodic reports to assess compliance with these safeguard mechanisms.
Our position in the vote on this report should be considered in the light of the profoundly negative assessment that we have made of the signing of this Free Trade Agreement. The establishment of this clause represents, above all, recognition of the devastating consequences of the liberalisation and deregulation promoted by the agreement. Moreover, it does not remove the dangers and concerns that this agreement involves and raises regarding the future of various sectors of economic activity, particularly in some Member States, such as Portugal, and in the regions that are most dependent on those sectors. The particular goal of the bilateral safeguard clause is to enable the EU to re-impose most-favoured-nation (MFN) customs duties if it is proven that liberalisation resulting from the agreement could cause serious injury to EU industries.
We have serious doubts as to whether this mechanism will be enough to protect small producers or small and medium-sized enterprises, which will find it very difficult to stay afloat in a liberalised market; to prevent the decimation of their production capacity and, consequently, the loss of many jobs. It is significant that the possibility is being raised of mobilising the European Globalisation Adjustment Fund to alleviate the impact of this agreement. The solution ought to be to prevent the consequences that are currently being anticipated, not to remedy them in this way.
in writing. - (DE) The vote by the European Parliament in favour of Mr Zalba Bidegain's report on the bilateral safeguard clauses represents an important step in the Free Trade Agreement between the European Union and the Republic of Korea. I would like to thank the rapporteur for his involvement in the trialogue negotiations between Parliament, the Council and the Commission and emphasise the importance of these safeguard clauses for the European economy. They allow a temporary raising of duty in order to protect the European economy from excessive growth in imports. I am a clear advocate of such safeguard clauses and I therefore voted in favour of the report.
During this sitting, this House has expressed its opinion on the EU-Korea Free Trade Agreement and has adopted the report on the bilateral safeguard clause of said agreement. My opinion and my vote on the latter are positive. The fact that I supported the report, however, does not prevent me from offering the advice that greater attention should be given to the farming sector. Korea is in fact known to be keeping in force certain laws that contain major plant-health restrictions, which severely constrain our agricultural producers. It would be beneficial to update these safeguard clauses in that respect as well because, although it is a fact that agricultural trade with Korea is worth approximately EUR 1 billion every year, it is also true that removing or at least limiting those barriers would enable us to defend our products and farmers in the best possible way. Otherwise, they could be placed in a less favourable position than their Korean counterparts.
in writing. - I welcome this regulation, which incorporates a bilateral safeguard clause into the EU-South Korea Free Trade Agreement providing for the possibility of re-imposing the most-favoured-nation (MFN) rate when, as a result of trade liberalisation, imports increase to such an extent - in absolute terms or in relation to domestic production - and take place under such conditions as to cause, or threaten to cause, serious injury to the EU industry producing a similar or directly competing product. For such measures to become operational, the safeguard clause must be incorporated into EU law, not least because the procedural aspects of the imposition of safeguard measures, as well as the rights of interested parties, need to be specified. The proposal for a regulation of the European Parliament and of the Council for which I voted provided the legal instrument required for implementation of the safeguard clause in the EU-Korea Free Trade Agreement.
On 23 April 2007, the Council authorised the Commission to open negotiations with the Republic of Korea with a view to concluding a Free Trade Agreement (FTA) between the European Union (EU) and this country. The agreement was initialled on 15 October 2009. The bilateral safeguard clause incorporated into this agreement, which provides for the possibility of re-imposing the most-favoured-nation (MFN) rate when, as a result of trade liberalisation, imports increase to such an extent - in absolute terms or in relation to domestic production - and take place under such conditions as to cause, or threaten to cause, serious injury to the Union industry that produces similar or directly competing products, is very important for maintaining healthy competition that is not damaging to either party.
However, for practical effects to be achieved, the aforementioned safeguard clause must be incorporated into European Union legislation, since not only do the procedural aspects of the application of the safeguard measures need to be specified, but also the rights of the interested parties. The proposal for a regulation of the European Parliament and of the Council under consideration constitutes the legal instrument for implementing the safeguard clause in the EU-Korea FTA.
I think the bilateral safeguard clause of the EU-Korea Free Trade Agreement is insufficient, and it will not be effective in dealing with the disastrous and dramatic consequences that will arise from the signing of the Free Trade Agreement. Various sectors of the economy, such as textiles and agriculture, will be seriously damaged by this agreement, and the very fact that this clause needs to be included is proof of that. I was therefore unable to support this instrument, because although I feel that it could alleviate a small proportion of the negative consequences of the signing of the Free Trade Agreement that I am opposed to, I consider it to be insufficient and ineffective.
in writing. - (DE) The Free Trade Agreement between the EU and North Korea contains a bilateral safeguard clause under which the most-favoured-nation duty rate can be reintroduced if, as a result of a liberalisation of trade flows, a product is imported in such increased volumes - either in absolute terms or in comparison with domestic production - and under such conditions as to cause or threaten to cause significant damage to a branch of the economy in the EU that produces equivalent or directly competing goods. The report contains important proposals for ensuring that this safeguard clause can actually be implemented in serious cases in order to avoid substantial damage to EU industry. I therefore voted in favour of this report.
The report on the proposal for a regulation of the European Parliament and of the Council implementing the bilateral safeguard clause of the EU-Korea Free Trade Agreement is, in my view, an important instrument designed to defend European production in sectors that are currently in danger of incurring serious difficulties because of the rise in imports from Korea. This situation, a consequence of the entry into force of the EU-Korea Free Trade Agreement, should provide for all customs barriers to be gradually and fully removed on a bilateral basis. I therefore voted in favour of this proposal, since its adoption is a necessary condition for the above-mentioned agreement to enter into force as planned on 1 July 2011. Safeguarding the free trade agreements between the two parties is essential for an increase in products made in Europe.
I voted for this report because I consider the introduction of a bilateral safeguard clause to the Free Trade Agreement between the European Union (EU) and Korea to be very positive. This clause provides for the possibility of re-imposing the most-favoured-nation (MFN) rate when, as a result of trade liberalisation, imports increase to such an extent - in absolute terms or in relation to domestic production - and under such conditions as to cause, or threaten to cause, serious damage to the Union's industry producing similar or directly competing products. I hope that the final draft of this mechanism will be clear and that actioning it will be easy and free of bureaucracy. I hope that the European Commission will monitor the implementation of this agreement and check compliance with this safeguard mechanism.
in writing. - We seriously regret that MEPs have unquestioningly approved this problematic trade agreement. The far-reaching EU-Korea FTA sets a dangerous precedent for future EU trade policy, going far beyond mere tariff elimination to include sweeping market access provisions at the expense of social and environmental standards.
Among the more odious provisions of the agreement, the EU succeeded in pushing Korea to massage its rules on CO2 emissions from vehicles in order to allow European car makers to export more big gas-guzzling cars to Korea. This arm-twisting by the EU, which has undermined the environmental integrity of Korea's vehicle emissions rules, is nothing short of scandalous. Worse, the EU is trying to spin this environmental loophole as allowing Europe's car industry laggards to 'compete fairly' in the Korean market with smaller, cleaner and more efficient Korean cars.
I supported this report because I believe that the bilateral safeguard clause of the EU-Korea Free Trade Agreement is an effective tool for defending European production. In fact, it is predicted that this agreement's entry into force in July this year is liable to leave the European internal market in difficulties. The gradual removal of customs barriers on a bilateral basis will in fact result in a significant increase in imports from Korea. I am pleased to note that it will be possible to introduce specific measures even when the increase in imports into Europe is concentrated just in certain areas. This provision takes up the Italian request to introduce a genuine 'regional safeguard clause', applicable only in certain regions of the European Union. Shutting ourselves off from the international market today is a mere pipe dream: it is not only impossible but it would also be damaging. It assumes, however, that any opening must be balanced and gradual and takes account of the European Union's internal requirements. Protecting jobs remains a priority for Europe, as does the quality of the products placed on the market. It will only be possible to build economic relations of benefit to both parties if these fundamental criteria are respected.
We are in favour of the bilateral safeguard clause of the EU-Korea Free Trade Agreement because it mitigates the damaging effects of this instrument. The purpose of this clause is to make it possible to suspend or reapply tariffs if it is believed that trade liberalisation has seriously damaged our industrial system.
The safeguard clause may only be applied for a maximum of 10 years from the removal of customs tariffs. The introduction of this clause does not, of course, make us change our vote against the text of the Free Trade Agreement, which in any case will result in severe economic damage to our businesses.
In the same way as I gave my support to the EU-Korea Free Trade Agreement, I also voted in favour of the proposal for a regulation implementing its bilateral safeguard clause. In my view, it is a vital addition to the agreement, because it guarantees the reintroduction of customs duties in the event of a detrimental increase in imports of a particular product, and in this sense responds to the fears that we expressed during the debates held prior to its conclusion, in September 2009. The reimposition of the most-favoured-nation rate can be requested by the Member States, the European Parliament or European associations representing the industry concerned, thus ensuring that companies have a real opportunity to react.
I am voting for this regulation because of the elements introduced in the new decision. The European Investment Bank (EIB) can invest in projects essential to the EU: in particular, in combating climate change, in developing social, economic and environmental infrastructures, and in local business sector development. Another element of this regulation that I consider to be pertinent is the fact that the EIB can support EU presence in third countries through foreign direct investment, contributing to the promotion of new technology and to knowledge transfer. However, I consider it opportune to review the annual evaluations regarding access to loans, so as to promote transparency and speed up bureaucratic procedures. In short, the EIB can contribute effectively to EU development cooperation objectives. Fair and balanced distribution across the regions for the allocation of financing is crucial. Small and medium-sized enterprises should be a good way to stimulate economies to fight against unemployment.
in writing. - I voted against the Kalfin report on granting EU guarantees to the EIB against losses under loans and guarantees for projects outside the EU. I am not satisfied with the level of transparency in lending to SMEs via intermediary financial institutions. It is not enough that only the EIB knows who gets these monies. These are very large loans that are being used ostensibly to further EU policy abroad and the taxpayer, who is the ultimate guarantor, has the right to know who the recipients are. Some of these loans go to worthy causes but, in this day and age, the taxpayer must know what is being done in his name and why.
in writing. - (RO) I voted for this text because I think it is important for the EU to support the EIB with the aim of extending the funding of investment projects in third countries in order to achieve the European Union's foreign policy objectives. Activating the mandate of EUR 2 billion to fund measures to combat climate change offers significant potential support for countries in the Eastern Partnership, such as the Republic of Moldova. The Republic of Moldova is the poorest country in Europe and is severely affected every year by flooding disasters, which inflict significant losses on it. Therefore, the development of EU projects in this state coincides perfectly with the Union's priority to eradicate poverty. In addition, we must support the reform efforts which this country has recently undertaken. At the same time, one main objective of EU foreign policy, in accordance with Article 21(2) of the Treaty on European Union, is independence. The EU's energy independence will be guaranteed by the implementation of the Nabucco project. Consequently, the development of economic and political relations with the main suppliers, Iraq, Azerbaijan and Turkmenistan, is vital, and this decision contributes to this.
This decision aims to keep the mandate of the European Investment Bank (EIB) in place, specifically as regards the guarantee provided by the European Union against losses resulting from loans and guarantees for projects outside the European Union. Under this decision, the EIB's mandate is also expanded in terms of competences, with new elements introduced that aim to direct the EIB's activities toward investment in projects that contribute to combating climate change, to developing social, economic and environmental infrastructure, and to developing the local private sector, in particular small and medium-sized enterprises (SME). I want the EIB to continue with the excellent work that it has been doing, supporting numerous projects undertaken since it was set up.
This report is on a proposal for a decision of the European Parliament and of the Council granting a guarantee from the European Union (EU) to the European Investment Bank (EIB) against losses under loans and guarantees for projects outside the European Union. The EIB's mandate expires in October. In addition to financing projects in the European Union, since 1963 the EIB has undertaken financing operations in outside regions, so contributing to the implementation of EU external objectives as regards cohesion and development policy. Therefore, so that there would not be a vacuum after October 2011, the parties initiated a series of meetings aimed at a consensus that would enable its adoption by the European Parliament and would not interrupt the aid granted by the EIB after that date. I agree with this proposal because it reflects better cooperation between the EU and EIB; it contributes to the struggle to eradicate poverty; it stimulates small and medium-sized enterprises, as well as local communities; it introduces greater transparency; it promotes sound practices at the EIB; it increases funding for projects combating climate change; and it makes countries that do not pay attention to environmental issues ineligible.
The decision of Parliament and of the Council intends to grant a European Union (EU) guarantee to the European Investment Bank (EIB) against losses under loans and guarantees for projects outside the EU. The objectives of these EIB projects, currently being carried out in a number of countries on different continents, focus on development cooperation and aid. Where these objectives and the projects that serve them relate to genuine cooperation, taking into account the interests, priorities and specific conditions of the countries where they are taking place, we value them, naturally. Nevertheless, whilst this financing for local development projects is positive, we cannot fail to be very critical of the attempt - clear in Article 1 - to make them subordinate to or conditional on the guiding principles of European external policy, ascribing secondary importance to the real development needs of third countries, limiting their capacity for administration and legitimate options, interfering with and pressuring their political decisions, and threatening their sovereignty and independence.
I am taking advantage of the vote on this report on EIB financing of projects outside the European Union to denounce a very serious matter to which European shipbuilders have drawn our attention: that a public bank is financing the construction of vessels in Korea by a shipyard which charges rock-bottom prices and which benefited from a public bail out a few years ago. While it may not seem all that illogical for the European Investment Bank to support, through its loans and guarantees, the Union's external policies, it is completely unacceptable for it to undermine European economic interests and contribute to the deindustrialisation of our countries. The Commission and the Member States must react.
In addition to its core mission of financing investment in the European Union, the European Investment Bank (EIB) has, since 1963, undertaken financing operations outside the EU in support of the EU's external policies, particularly in the field of development cooperation. The aim of the proposed EU guarantee for the 2011-2013 period is to allow the EIB to finance investments outside the EU without affecting its credit rating. The proposal also contains a number of new elements, for example activation of the EUR 2 billion 'optional mandate' for combating climate change in line with the Europe 2020 Strategy, the introduction of new horizontal goals, and the expansion of the group of countries eligible for EIB loans. The proposal also calls for greater transparency, the evaluation of concrete results and the involvement of the European Court of Auditors in auditing the transactions in question. The proposal rightly includes arrangements for the EIB to act in such matters in accordance with the principles of aid effectiveness outlined in the European Consensus on Development and also Article 208 of the Treaty on the Functioning of the European Union, the Paris Declaration of 2005 and the Accra Agenda for Action of 2008. Overall, I believe that the report submitted by my colleague Ivailo Kalfin provides a detailed analysis of the given issues, makes reference to the relevant EU legislation and also contains relevant recommendations with respect to monitoring the effectiveness of the proposed guarantee, and I therefore recommend approving it in its proposed form.
in writing. - I voted for the Kalfin report on the new external mandate of the European Investment Bank (EIB), providing for an increase in its budget from EUR 27.8 billion to EUR 29.567 billion until the end of 2013 and expanding its fields of competence to climate change action and the advancement of development goals for countries outside the EU. I believe the EIB should focus much more attention on social problems and building capacity in the countries in which it operates.
The European Union provides the European Investment Bank (EIB) with a budgetary guarantee to cover risks of a political and sovereign nature in connection with its loan and loan guarantee operations for projects carried out outside the EU. This EU guarantee is an effective means of combining EU budgetary funds with the EIB's own resources, while ensuring that the EIB's financial health is not affected.
The EIB has made great progress in implementing its mandate: it has strengthened its coordination with the Commission and shifted its focus towards support for the EU's political objectives. The development of its external action will now have to be reflected in an increase in the volume and quality of loans and a diversification of new recipients (local authorities).
The EIB should immediately be given an additional EUR 500 million mandate for microcredit financing to increase access for the poorest people to bank finance in eligible countries. On the question of internal organisation, the EIB should gradually be encouraged to divide up all its external activities on a geographic basis so as to better adapt to the specific requirements of each area and promote the participation of partner countries.
The EIB has not fulfilled the minimum conditions to assure us that its investments will be socially, environmentally and even ethically responsible. The repeated scandals concerning the financing of offshore subsidiaries do not seem to worry the Commission, any more than dictatorships do, provided that, as in Libya's case, they are financially worthwhile. As for environmental and social issues, they are of no interest to this report. It proposes that we support such harmful projects as Desertec and Invest in Med. I voted against this text.
In addition to its core mission of financing investment in the European Union, the European Investment Bank (EIB) has, since 1963, undertaken financing operations outside the European Union in support of the Union's external policies, enabling the EU budget funds available to the external regions to be complemented by the financial strength of the EIB for the benefit of recipient countries. In so doing, the EIB contributes to the general guiding principles and policy objectives of the European Union, including the development of third countries and the prosperity of the Union in the changed global economic climate.
The EIB operations in support of the Union's external policies must continue to be conducted in accordance with the principles of sound banking practices.
The majority of its operations in external regions have benefited from an EU budgetary guarantee administered by the Commission with a view to supporting the EU's external action, and enabling the EIB to finance investments outside the EU without affecting its credit standing. This additional guarantee makes it possible for the EIB to continue with its investment policy, which is of great benefit to the world economy.
To support the EU's foreign policy the European Investment Bank also finances projects outside the territory of the EU, such as in the area of development cooperation. The guarantee fund established in 2009 is intended to guarantee the liquidity of the EIB in the event of payment defaults. Following the assessment and evaluation, the list of countries eligible for EIB financing was expanded - with a corresponding adjustment of the financial framework. I am not entirely in agreement with all of the amendments proposed and I therefore abstained from voting.
This report is about a proposal for a decision of the European Parliament and of the Council granting an EU guarantee to the European Investment Bank (EIB) against losses under loans and guarantees for projects outside the European Union. In fact, the EIB also finances projects in outside regions, contributing to the realisation of EU external objectives as regards cohesion and development policy. This proposal reflects better cooperation between the EU and EIB; it contributes to the struggle to eradicate poverty; it stimulates small and medium-sized enterprises, as well as local communities; it introduces greater transparency; it promotes sound practices at the EIB; it increases funding for projects combating climate change; and it makes countries that disregard environmental issues ineligible. I am voting for this report and I support the strengthening of the EIB's external mission, which I would like to see accompanied by enhanced parliamentary oversight, in order to uphold the democratic legitimacy of the EIB's operations. The EIB should step up its reporting back to Parliament on all aspects under its external mandate, from overall policy to practical implementation, including assessment of social, environmental and human rights criteria.
in writing. - Article 208 of the Treaty of Lisbon states that the EU must 'take account of the objectives of development cooperation in the policies that it implements which are likely to affect developing countries'. This is a commitment from the EU to avoid policy choices that undermine its salutary work in the field of development cooperation and, indeed, to pursue actions, across the policy spectrum, that will benefit developing countries. This applies to all EU institutions, including the EIB. The vast majority of eligible countries under the EIB's external mandate are developing countries. Consequently, it is fundamental that the underlying objectives of the EIB's external mandate should explicitly target poverty reduction. In addition, the EIB must align its external activities with the European consensus on development.
I voted in favour of this report because I believe it draws attention to a subject that is very seldom in the news. In addition to its core mission of financing investment in the European Union itself, the European Investment Bank (EIB) undertakes financing operations outside the European Union in support of the EU's external policies. This allows the EU budget funds available to the external regions to be complemented by the financial strength of the EIB for the benefit of beneficiary countries. In so doing, the EIB contributes to the general guiding principles and policy objectives of the European Union, including the development of third countries and the EU's prosperity in the changed global economic circumstances. The EIB's operations in support of the Union's external policies must continue to be conducted in accordance with the principles of sound banking practice.
The goal of the document in question, voted on today in the European Parliament, is to ensure the granting of an European Union guarantee to the European Investment Bank (EIB) against losses under loans and guarantees for projects outside the European Union. The ceiling set for the EIB under this guarantee is EUR 27.8 billion for the remainder of the current period, 2007-2013.
In addition to this aspect, Parliament's proposal seeks certain amendments to improve the EIB's work outside the EU, such as the activation of EUR 2 billion available for combating climate change. Improving access to EIB financing for small and medium-sized enterprises (SME), increasing the transparency of its operations, and introducing greater flexibility in terms of risk-capital investment are other new measures proposed by Parliament. The intention is also to replace the current system of regional objectives with a programme of horizontal objectives, and to implement a mandate for relations with countries such as Iceland, Libya, Iraq and Cambodia.
I support the European Parliament's position and the external activity of the EIB, although I would stress the regrettable fact that financing projects outside the European Union often harms competitiveness within the EU in cases of direct competition.
in writing. - (DE) Through its financing outside the Union the European Investment Bank makes a contribution to the realisation of EU foreign policy. I voted in favour of Mr Kalfin's report, because I particularly welcome the EUR 2 billion for the areas of climate change mitigation and adaptation as well as the express promotion of small and medium-sized enterprises. Moreover, the report calls for comprehensive obligations in respect of information and transparency for citizens, Parliament and the Commission. The rights of Parliament have been taken into consideration, which is something that I also consider to be absolutely essential.
in writing. - (SK) The European Union has a commitment to solidarity, which arises directly from our Christian heritage. Even those who would like to eliminate Christianity from the public space recognize that the EU must contribute to development aid. This solidarity, however, is directly derived from Christian teachings on the dignity of every human being and the moral imperative to help those in need. The European Investment Bank (EIB) has become an important instrument of the Union for eradicating poverty in less developed regions. As such, its primary purpose is to provide assistance, and to this end it needs financial guarantees. On the other hand, it should remain a bank, that is, an institution, which does not spend the funds entrusted on it, but invests them effectively. I therefore voted in favour of the report on providing a guarantee to the EIB.
I am voting for this recommendation as the South Korean market offers new trade opportunities, not least in the agricultural and service sectors. The Republic of South Korea is currently one of the most profitable export markets for EU farmers, with annual sales in excess of EUR 1 billion. As regards services, specifically financial and legal, telecommunications, environmental and maritime transportation services, it is estimated that the volume of transactions will increase by 70%. Moreover, the Free Trade Agreement stipulates an effective and clear safeguard mechanism in the interests of EU industries, contributing to the growth of European industry.
in writing. - I voted for the Sturdy report recommendation on the Free Trade Agreement between the European Union and the Republic of South Korea because it will increase trade and is advantageous to the United Kingdom and the other twenty six European Nations. The most important factor in this agreement is the safeguard clause without which I could not have voted for it. The bilateral safeguard mechanism will permit the EU to revert to the prior MFN rates of duty if this agreement even threatens to damage our industry. The agreement opens up our service industry, agriculture and manufacturing industries to increased access to the large and growing Korean market.
This is an extremely important vote for the European Union's new international trade strategy. In fact, the Free Trade Agreement with South Korea is the first example of a new generation of agreements that aim at lowering trade and non-trade barriers and expanding investment prospects in the partner country. As soon as it was signed in October 2009, the agreement was received with fierce criticism from the European motor industry, which felt it was being severely penalised by certain clauses conceded to the Korean partner, duty drawback in particular.
Those concerns have now been partly dissipated, not least due to Parliament's work on the attached regulation on the safeguard clause annexed to the agreement and to a clarification by the South Korean Government on the amendments to internal legislation on carbon emissions. Today, therefore, we confirmed the vote of the Committee on International Trade in order to allow the procedure to be completed, given that the Council has already agreed to it.
The Free Trade Agreement between the EU and South Korea will yield immediate, general benefits for many economic sectors in the EU, even though it will highlight the vulnerability of some. Furthermore, it will establish strict dispute resolution and safeguard procedures and provide monitoring intended to ensure that European companies have an adequate degree of security. The Korean market obviously offers significant opportunities for EU goods and services, but has remained until now relatively closed off due to high tariffs and costly non-tariff barriers. The agreement will succeed in quickly removing almost EUR 2 billion worth of EU export duties levied annually on exporters of industrial and agricultural products. It will generate immediate, substantial savings in several economic sectors. The benefits will become even more evident in the agricultural and services sectors as Korea is one of the most valuable export markets in the world for EU farmers, with annual sales in excess of EUR 1 billion. Against this background, all that remains for me is to welcome the adoption of the EU-Korea Agreement in the European Parliament, and I hope that there will be as many such free trade agreements as possible, starting with Canada and the US and ending with the BRIC states.
South Korea is the fourth most important market for the European Union's exports outside Europe. However, European exporters faced tariff barriers and regulatory obstacles when trying to take their products into the country. The current Free Trade Agreement is the most comprehensive one ever negotiated by the Union, lifting charges on almost all products and expanding the range of services covered by it. It is positive in all senses and enables both parties to make significant gains. European exports to South Korea are expected to increase by more than 80%. I hope that European companies, and those of my country in particular, will be able to take advantage of the opportunities that will emerge from the opening up of this market.
Three years ago, the European Parliament adopted a resolution aiming to improve the European business sector's access to foreign markets. We are now being called on to adopt a Free Trade Agreement that, in practice, makes it possible for the European Union's companies to access the South Korean market - which, as we know, is important for Europe - by increasing exports and so creating jobs. As the first in a series of trade agreements to be established following the Treaty of Lisbon and the first use of codecision powers, this represents significant innovation as regards bilateral respect for International Labour Organisation (ILO) standards, compliance with legislation on public procurement, the transparency of state aid and the implementation of sustainable development. I welcome the adoption of this report, which represents a set of new opportunities for the European Union - previously closed off due to the tariffs being applied and which defends business interests with the added value of the 'safeguard clause'; in other words, the re--imposition of customs duties.
Having voted against it, we view the adoption of this report with concern. We have many times decried in Parliament the disastrous consequences of the liberalisation of world trade for many economic sectors, particularly in some Member States, such as Portugal, and the regions most dependent on these sectors. In this case, the following sectors are of particular concern: textiles, automobiles and related components, and electronics. However, the agreement also covers agricultural products, promoting intensive, environmentally unsustainable production models; models that are at odds with local production and consumption, which are needed to safeguard food sovereignty and safety. We are faced with the largest free trade agreement concluded by the European Union in many years, which is now intended to function as a first step in concluding a 'new generation of bilateral new business agreements'.
The Commission's analysis of these agreements is always in terms of millions of euros earned by economic groups and multinationals. It is important to do the same for the number of jobs lost, which the rapporteur assumes is inevitable; for the number of small and medium-sized enterprises which have gone bankrupt; or even for the number of tonnes of CO2 emitted because of the increased flows of energy and goods that these agreements involve. It is interesting to see where the EU's much-vaunted environment/climate commitments stop in these cases...
I voted in favour of the report on the safeguard clause that accompanies the Free Trade Agreement with Korea, even though it seems inadequate and its implementation uncertain. On the other hand, I voted against the agreement itself. Opening our borders without protection to imports that are in direct competition with our products is suicidal, particularly in the automotive sector. The explanatory statement in the Sturdy report, which claims that this will have only a minimal effect on employment while at the same time anticipating the large-scale mobilisation of all the European Union's instruments so as to lessen the impact of job losses, is both extremely inconsistent and extremely cynical.
in writing. - (DE) In voting through Mr Sturdy's report the Members of the European Parliament have sent out a clear signal. We have today approved by a large majority the most extensive Free Trade Agreement negotiated by the EU to date. That represents a clear YES to the European economy and a clear YES to Europe as a base for economic activity. With EUR 1.6 billion of duty saved and a EUR 19 billion increase in the volume of trade, the benefits are obvious. In particular, the agricultural sector can expect to save EUR 380 million in duty. This opens up new export opportunities for our domestic farmers. I voted in favour of the entry into force of the Free Trade Agreement.
in writing. - I warmly welcome the approval of the EU-Korea Free Trade Agreement. The deal is expected to more than double bilateral trade in the next 20 years. Import duties will be eliminated on 98% of all products and other non-tariff barriers will be removed over the next five years. The Agreement includes important social, labour and environmental standards, and I hope the implementation of these will be closely monitored.
I would like to add some comments in respect of my own position regarding the process for drafting the Free Trade Agreement (FTA) between the EU and the Republic of Korea, and the accompanying fears and expectations of the industries affected and other parties. This dramatically changes the long-standing trade rules between the EU and Korea. Only in the long term will it be possible to make a realistic assessment of the impact of the agreement. It is only the findings and calculations made over a longer period of time that will reveal the economic situation of the two parties, the bilateral improvement in the trade balance, or the contribution made to improvements in the social situation.
The total volume and range of mutually-traded products must be monitored and assessed closely and in a coordinated manner, together with their certified quality and verifiable place of origin. Any direct application of the previously-mentioned safeguard mechanisms based on the bilateral safeguard clauses of the EU-South Korea FTA would be a very sensitive matter, and the result could contrast sharply with the euphoria surrounding the adoption of this agreement.
This Free Trade Agreement (FTA) is designed to provide EU businesses with a wide variety of economic sectors with extensive and broader access to the South Korean market through a series of unprecedented tariff liberalisations.
Being the first step in a new generation of bilateral FTAs, this agreement contains important innovations such as a chapter on sustainable development which obliges both parties to respect core International Labour Organization standards and creates a peer review based system to deal with complaints for non-compliance, as well as establishing several working groups and monitoring committees to ensure quality implementation and conciliation.
I welcome this FTA because it is the most comprehensive ever negotiated by the European Union.
I reject and regret the establishment of a Free Trade Agreement between the EU and Korea, as I consider that, being one of the major trade agreements signed by the EU in recent years, it deepens the negative consequences of the global liberalisation of trade by responding to the multi-millionaire interests of the big European multinationals without taking into account the serious economic, social, employment and environmental consequences of it being adopted under the terms given. Therefore, as the rapporteur acknowledges, this agreement will mean the irreversible destruction of numerous jobs for thousands of workers in Europe, in very sensitive economic and strategic sectors such as agriculture or the textile industry. This agreement is another step backwards in terms of the need to move towards food sovereignty and security, which requires the EU to promote and make a firm commitment to local markets and agricultural products. This agreement forces European farmers to compete with agricultural imports for which the production methods have not been required to comply with the most basic workers' rights or to comply with minimum health and quality standards.
I took care to familiarise myself with the agreements, and I consider that many of its clauses are incomplete and superficial. In this context, there are parts that could be interpreted ambiguously. For example, the rules on public procurement let the most important questions, associated with competition and abuse, go begging. It is, of course, essential to increase the process of cooperation with the Far East. Nevertheless, superficial and imprecise wording leads one to suspect that this work has not been brought to a conclusion. I voted against.
in writing. - (LT) I voted in favour of this motion for a resolution on the Free Trade Agreement between the European Union and its Member States and the Republic of Korea. Firstly, in order to achieve more effective cooperation between the EU and Korea it is important to remove existing trade barriers, which have hitherto isolated the Korean market. The entry into force of this agreement will create favourable conditions for economic growth and the creation of new jobs. A favourable business environment will be created for growing, competitive EU companies to access South Korea, where many new opportunities are opening up for EU trade and services, increasing companies' volume of trade and reducing export costs. Given the predicted future development of trade between the EU and South Korea, this will save a lot of money collected from customs duties, particularly in the chemical, industrial and pharmaceutical sectors. Furthermore, it will ensure fair competition in the car manufacturing, consumer electronics and textile sectors, where Korea has a comparative advantage over the EU. In addition, liberalising export tariffs will be of great benefit to the agricultural and services sectors. I welcome the fact that the agreement pays significant attention to sustainable development.
The Free Trade Agreement (FTA) concluded between the EU-27, on the one hand, and the Republic of Korea (South Korea), on the other, aims to improve European companies' access to the South Korean market through a series of unprecedented tariff liberalisations. I voted in favour because the agreement is overall very positive and enables both parties to make significant gains, with European exports to South Korea expected to rise by more than 80%. I hope that Portuguese companies too can make use of this window of opportunity, specifically in the agricultural and services sectors, areas in which the advantages are particularly impressive. In fact, South Korea is currently one of the most profitable export markets in the world for European Union farmers, with annual sales in excess of EUR 1 billion. The FTA will fully liberalise almost all the EU's agricultural exports, enabling the agricultural industry to save EUR 380 million; I cannot fail to welcome this.
in writing. - We seriously regret that MEPs have unquestioningly approved this problematic trade agreement. The far-reaching EU-Korea FTA sets a dangerous precedent for future EU trade policy, going far beyond mere tariff elimination to include sweeping market access provisions at the expense of social and environmental standards.
Among the more odious provisions of the agreement, the EU succeeded in pushing Korea to massage its rules on CO2 emissions from vehicles in order to allow European car makers to export more big gas-guzzling cars to Korea. This arm-twisting by the EU, which has undermined the environmental integrity of Korea's vehicle emissions rules, is nothing short of scandalous. Worse, the EU is trying to spin this environmental loophole as allowing Europe's car industry laggards to 'compete fairly' in the Korean market with smaller, cleaner and more efficient Korean cars.
I voted in favour of this recommendation because I feel it takes a balanced view of the EU-Korea Free Trade Agreement. Until now the South Korean market place has remained relatively closed off due to high tariff levies and costly non-tariff barriers, but it will soon be able to offer significant new opportunities for EU goods and services. The Free Trade Agreement will quickly remove EUR 1.6 billion worth of EU export duties levied annually on EU exporters of industrial and agricultural products, with the comparable figure for South Korean exporters standing at EUR 1.1 billion. It will be important, however, to carefully monitor the volume of goods coming from that country, so that we can make use of the safeguard clause in the event that it increases excessively and threatens European jobs.
We strongly oppose this Free Trade Agreement with the Republic of Korea because it would present our Korean competitors with undue competitive advantages. Korea could easily export cars, for instance, and European manufacturers would find themselves at a disadvantage, since 95% of the cars purchased in Korea are manufactured there.
The removal of tariff barriers would play against the interests of our productive sectors. The only clause that can be applied to mitigate the disadvantages is the one that can lead to the adoption of emergency measures. Temporary emergency measures, such as suspending the tariff cuts, can be adopted in the event that serious damage is caused to European producers.
I voted in favour of the conclusion of the Free Trade Agreement between the European Union and the Republic of Korea because it will genuinely benefit European businesses. Indeed, their exports to Korea should increase by almost 40%, and exports of industrial and agricultural products will be exempted from customs duties amounting to some EUR 1.6 billion per year. What is more, it will be possible to limit any adverse effects on the European economy thanks to the implementation of a safeguard clause. Lastly, this agreement crowns the new generation of free trade agreements in that it contains a chapter on sustainable development which commits the two parties to respect ILO conventions, as well as provisions laying down conditions for the genuine involvement of civil society.
in writing. - I want to congratulate the two rapporteurs - Mr Sturdy and Mr Zalba Bidegain - for guiding us through the complicated adoption procedure for the Free Trade Agreement itself, as well as the important safeguard clause. The EU-South Korea FTA is the most comprehensive and ambitious agreement of its type that the EU has concluded so far. It covers many areas beneficial to EU producers and consumers, such as the elimination of tariffs on EU exports of industrial and agricultural goods, improved market access for EU services suppliers, the removal of non-tariff barriers in electronics, pharmaceuticals and medical devices, enhanced access to government procurement, protection of intellectual property rights, improved market access for EU car manufacturers and, very importantly and thanks to the safeguard clause, the protection of European car manufacturers against any imbalances that may occur in the sector in the future.
I hope this agreement will be a model for many other FTAs that are in prospect - with Canada, Singapore and MERCOSUR, for example. At the same time, I congratulate Parliament on the use of its new powers, this being the first FTA to which we are giving our consent under the terms of the Treaty of Lisbon.
I voted in favour of this motion for a resolution, because the European Union (EU) needs to respond rapidly since Egypt can play a key role, both in efforts for peace in the Middle East and in reshaping mentalities in this region of the world. In order to achieve this, I consider it essential that the EU review its neighbourhood policy. We also need to mobilise and review current instruments so as to assist social, political and economic reforms, and strengthen cooperation with civil society organisations, inasmuch as events in Egypt and other countries have highlighted the need for policies and instruments that are more ambitious. The EU's efforts should focus on strengthening the rule of law, on good governance, on combating corruption, and on respect for human rights and fundamental freedoms, so as to ensure the creation of the proper conditions for a stable democracy to emerge.
I voted in favour of this motion for a resolution, which I believe is fair and balanced. The people of Egypt are seeing their legitimate expectations met. Mr Mubarak's departure is an essential condition, but it is not enough to ensure that Egypt embarks on a path towards democracy and human rights. The transition is being overseen by the army, which has given itself six months to rise to this challenge. During the 18 days of demonstrations that led to this result, Egypt suffered financial losses, and they are becoming worse each day. The European Union must offer its support to Egypt so that the achievements of the revolution are not destroyed by a harsh economic and social crisis. So far the EU has harnessed substantial resources under the European neighbourhood policy with little in the way of results, and this has not done much for the EU's image. However, our role remains crucial. We should not criticise ourselves unfairly. Revolutions are peculiar in that they always seem inevitable after the fact but impossible before it. However, self-criticism is justifiable, and we are on the right track, since the Council and the Commission have demonstrated their desire to radically rethink the European neighbourhood policy.
The last few weeks have been historic. In this sense, after Tunisia, what has just taken place in Egypt is a source of great hope, especially among young people. The European Union must size up the situation and support the democratic process without prevaricating. Furthermore, these events should be an incentive for us to overhaul our partnership agreements so that we do not remain on the fringes of the movement. The European Parliament must strive to ensure that our words and deeds are aligned in a comprehensible and identifiable European policy towards Egypt and the whole of the region.
I would express my solidarity with the Egyptian people, and congratulate them on their courage and determination, especially the younger generations, in their struggle for their legitimate democratic aspirations. I condemn the violence and disproportionate force used against the protesters. I deeply regret the high numbers of dead and injured, and extend my condolences to the families of the victims. There needs to be a dialogue with all the political and social forces that respect democracy, the rule of law, human rights and fundamental freedoms. These are fundamental principles of the European Union and constitute a common basis for the development of the Euro-Mediterranean area. I call for an independent enquiry into the incidents that led to deaths, injuries and imprisonments, and for those responsible to be brought to justice. I call for the immediate and unconditional release of all peaceful protesters, prisoners of conscience and human rights defenders, both Egyptian and those from other countries, as well as journalists and jurists. I call on the EU to revise its policy to support democracy and human rights, so as to create a mechanism for implementing the human rights clause in all agreements with third countries.
Firstly, I should like to say that I welcome the broad consensus achieved in Parliament on the joint motion for a resolution just adopted. It is a show of unity regarding the fundamental values that we defend as a Union of peoples and countries, which I would not like to go unmentioned. Secondly, I hope that the transition between Egypt's old regime and its future democracy will take place peacefully, sensitively, and with broad-based agreement between the various political, civilian, military and religious players in this important Middle Eastern country. Thirdly, I hope that this historic moment will serve as a positive response to the people's true desires: freedom, democracy, and the combating of corruption, unemployment and social exclusion. Finally, I would restate that the future of this region requires solid, tolerant democracies, which respect minorities and in which the state is pledged to all and not abused by the few.
I voted in favour of this motion for a resolution on the situation in Egypt because I believe that the European Union should express its solidarity with the Egyptian people in their legitimate democratic aspirations and support a rapid transition to true democracy. In order to achieve this, the EU must support Egypt in tackling the economic and social difficulties that it is experiencing, with a view to a lasting democratisation process that involves all of civil society.
in writing. - (PT) In the same way as when the Berlin Wall came down, the international community and press, and even the leading countries' intelligence and security services, were taken by surprise by events that they were unable to predict, and which call into question many notions and theories on politics in the Middle East, as well as the region's very stability. Its strategic importance puts Egypt right at the heart of this change and whatever takes places there will have a decisive influence on the region's other countries. It is still far too early to say what direction will be taken by this force that led thousands of people onto the streets demanding the end of regimes that had been in power for decades in their respective countries. Nevertheless, I believe that the European Union cannot be indifferent to its development or ignore what is happening on its borders. We must seek to help those who are struggling to establish democracy and the rule of law, and who reject the dichotomy between militarised secular regimes or radical Islamist revolutionaries.
Last week, following a number of days of popular unrest, we witnessed the resignation of President Mubarak of Egypt, who had governed the country for more than 30 years. I would join the European Union in congratulating the Egyptian people, who fought hard for democratic change.
The EU now has a great task in monitoring the political and social transformations in Egypt, not least the revision of the Constitution, and the holding of free and fair elections without human rights violations. However, it also has the obligation to support the Egyptian people with funding, so as to promote the necessary economic development.
I agree with this motion for a resolution and hope that the transition from a dictatorial to a democratic regime in Egypt takes place quickly and peacefully, as it is a nation that could play a crucial role as a mediator with a view to establishing lasting peace in the Middle East.
Although they just relate to the circumstances, the words in this motion for a resolution that refer to 'solidarity with the Egyptian people', that welcome their 'courage and determination, especially that of the younger generations', whilst firmly supporting 'their legitimate democratic aspirations' are positive.
The majority of the European Parliament, which until now pointed to Egypt as an example of stability in the region, is now obliged to applaud the actions of the Egyptians aimed at breaking from this 'stability'.
The demonstrations by Egyptians that led to Hosni Mubarak's resignation are an example of the immense possibilities for democratic victories by groups alienated by capitalism, and by the forces and regimes that serve it. The Egyptian people have demonstrated with great tenacity and combative unity that it is possible to achieve resignations, and move forward towards winning political and democratic freedoms, even in a country profoundly dominated by imperialist interests, particularly those of the United States, Israel and the United Kingdom.
Until it is finally overthrown, imperialism will never admit defeat or give up. Despite their fine words, the forces that defend their interests in Parliament are counterattacking, assuming the right to interfere and, hypocritically, wanting to give lessons on democracy through their political 'parties and foundations'.
After Tunisia, now it is Egypt's turn, with further protests spreading throughout the Middle East. Now that the geopolitical map of the Mediterranean and probably the balance of world power are changing, the European Union needs to bring its foreign policy up to date by reviewing and improving its strategy for providing political and financial assistance for democratic transition in countries, including support for the organisation of free elections. The European Union should take action to support the Egyptian people with every financial assistance instrument as well as initiatives to promote democracy and defend human rights. Similarly, we need to monitor the situation that has come about in the Mediterranean, particularly on the Italian coast, where 4 000 landings were recorded in just four days. These figures echo the exodus that took place on a biblical scale in the 1990s, when unseaworthy boats brought hordes of dispossessed people from Albania to the Adriatic coast. The Italian Government's declaration of a state of emergency is, in my view, an important and necessary decision, but it is only the first step, because there is a real fear that Egypt and Algeria may be affected after Tunisia. This is a problem that Italy is not in a position to cope with alone: it is therefore up to Europe as a whole to examine countermeasures, to take direct action, and to provide hope at home for those who are tempted to set off on the wave of feeling that is sweeping through the Maghreb countries.
in writing. - The EU and particularly the European Parliament took too long to respond to and address the warning signs of political and social turmoil in Egypt - leading ultimately to the geopolitical debacle of the last three weeks - and this in relation to a region that is very close to it and despite the fact that stability in the Mediterranean basin is essential for political well-being, economic strength and security in Europe itself.
At this point there is a dire need for strong leadership from the European institutions: leadership that must be coupled with a pragmatic, integrated and holistic approach geared to restoring stability and security to the region. It is up to the EU to be proactive and aid in Egypt's political transition to a democratic system of governance.
Following the unprecedented wave of revolutionary movements currently sweeping through the countries of the southern Mediterranean and which, in Tunisia and Egypt, have led to the fall of the government, the European Union must rethink its vision and its relations with those countries. Although it was a little late in coming, the joint motion for a resolution that we adopted today, Thursday 17 February 2011, was necessary, because it sends a strong message to the Egyptian people, by showing them that the European Union supports them in their aspirations and is ready to assist their efforts to turn their country into a democracy and to support them in their economic development.
The events in Egypt may be termed historic, as they involve the crumbling of a particular political model that has permeated the whole country for two decades. This has happened, unfortunately, at the cost of a considerable number of people injured or killed during the demonstrations and clashes for the sake of the freedom they so desired. Through this motion for a resolution, this House wishes to extend its solidarity to the Egyptian people and to praise the courage and determination of the young protesters, who have certainly played a key role this month. With President Mubarak's resignation, Egypt finds itself in the position of a free country, but one that is entirely in need of reconstruction. The European Parliament's intention is to be able to come to their aid by appealing, for example, for talks between the political parties to be set up as soon as possible in order to find the best way to combat corruption and violations of the principles of freedom of expression and freedom of information, so as to lay the foundations for the rule of law. We are also calling on the High Representative to promote the setting-up of a task force, with Parliament's assistance, to help forge a new reality consistent with the principles of a democratic state.
in writing. - I voted for this resolution, although I cannot quite get the strong smell of hypocrisy, on the part of the EU institutions, out of my nostrils.
The Egyptian issue is very serious, bearing in mind the size of the country and its geographical position. Cyprus has always maintained good neighbourly relations with Egypt and its potential contribution to developments should not be underestimated. What is important is that the present crisis should result in the creation of a democratic regime and rule of law and the creation of a hardcore Muslim state that will destabilise the region should be avoided. Egypt has always stood out in the Middle East for its positive contributions towards resolving problems in the area.
The European Union must continue to develop a genuine foreign policy that is consistent and effective with regard to its partners, and it is crucial that it speak decisively, with one strong voice, reiterating their call for the defence of human rights to become a reality.
Egypt is a key partner for the European Union in the Arab world, and plays an active and crucial role in supporting the Middle East Peace Process and reconciliation between all sections of Palestinian society. We must therefore express our solidarity with the Egyptian people, support their legitimate democratic aspirations, and condemn all forms of violence as well as the disproportionate force used against protesters, while lamenting the high numbers of dead and injured.
Having reached this point, the Egyptian authorities must put an immediate end to further violence, as it is not a solution for any of the problems expressed by the Egyptian people in their protests The Egyptian authorities and the security forces now have an obligation to ensure the security of all citizens and their property, as well as to protect the cultural heritage.
I voted in favour of this motion for a resolution in order to show my unconditional support for the peoples who are fighting for their rights, and in this particular case for the Egyptian people in their fight against authoritarianism and the deplorable political, social and economic conditions that they have been subjected to for the last 30 years by the regime led by President Mubarak. I also support the strong condemnation of violence and the use of force against peaceful protests. Despite my support, I do not agree with a large proportion of the resolution, as I deplore the European Union's interfering attitude and its desire to take charge of the transition towards democracy. I believe that the Egyptian people alone are responsible for defining their future, and that they should be able to do so without the intrusion of external players, who in many cases are only seeking to defend privileges acquired with and through the support of the illegitimate authoritarian regime. I also deplore the fact that the resolution does not include clear, firm self-criticism of the European Union, as through its current neighbourhood and trade policies it has supported and made possible the Mubarak regime in recent years.
As Khaled Hroub wrote, the Arab spring has shown that freedom and dignity are aspirations shared by all human beings, all nations and all peoples. We must not forget that the initial requests made by the populations that revolted were social: the people of Egypt, like the people of Tunisia for that matter, are requesting a better distribution of wealth and a future. The populations are being driven to change their living conditions for economic, social and political reasons. They want a 'fair' and democratic State in which there is a fair distribution of wealth and they have access to healthcare and education. The only way to respond to this is to organise elections, more or less in a hurry, even though the (former) opposition is very unorganised. The people's political rights must be guaranteed, but so must their economic and social rights. Therefore, the European response must consist in building a democracy but also economic development, so as to help as many people as possible. The EU should introduce a policy for genuinely supporting the democratic process and should play a leading role in this matter.
Before expressing solidarity with the Egyptian people, we must understand what gave rise to this process. According to data in my possession, radical Islamists are behind this destabilisation. I am decidedly against chaos in the Arab world. I am opposed to financial aid for any kind of extremism or disorder. Parliament has been overhasty in announcing financial support for the protesters, many of whom were openly displaying anti-Semitic slogans. Members' callous and emotional spasm could be interpreted in the Arab world as an incitement to disorder. The Iraq war and the dual power situation in Pakistan are enough. We must be considered and pragmatic when it comes to Islamic countries. I voted against.
The EU needs to revise its naïve expectations of Arab efforts to achieve democracy. Amongst all the celebrations of the 'Arab spring', Brussels now needs to acknowledge that the changes in Tunisia and Egypt are not only devouring hundreds of millions of euros in local aid payments, but are also becoming apparent to the citizens of Europe in the form of thousands of economic migrants who have already come to Europe. After all, the people of Tunisia and Egypt took to the streets not just to achieve democracy and freedom of speech, but also and above all because they want greater prosperity. Such prosperity will not come about overnight, and therefore we can expect a further increase in the stream of economic migrants leaving North Africa. Some more of these will come to Europe, particularly since there has been a real explosion in the population of Arab countries over the past two to three decades. The EU will also be judged by whether it continues to respect democratic elections when Islamists come to power.
In Egypt the Muslim Brotherhood, which could potentially win 30% of the vote, is the only well-organised opposition force; the EU should have no illusions here, but should instead give serious consideration to how it will deal with an electoral victory by Islamists. Since the text essentially takes these circumstances into account, I have voted in favour of it.
in writing. - (DE) The motion for a resolution welcomes the reforms in favour of democracy, the rule of law and social equity in Egypt. It calls for emergency rule to be lifted, for government to lead responsibly, for corruption to be combated and human rights and basic freedoms to be respected in Egypt, including freedom of conscience, religion and thought, freedom of speech as well as freedom of the press and the media. The aim is a rapid transition to a peaceful, democratic and pluralistic Egypt. I therefore voted in favour of this motion for a resolution.
Recent events in Egypt and Tunisia have shown that the idea that society in Arab countries is not capable of accepting democracy is erroneous. Working on this mistaken assumption, the European Union - and almost all other global political forces - placed the stability of the region above the right of the people of the Arab world to decide their own future. That policy has proved mistaken. It is to be hoped that the effects of that mistake will not be too serious. We must, today, take action to mitigate these effects. Mistakes, unfortunately, have to be put right. One step resulting from this motion for a resolution should be the freezing of assets belonging to Egyptian leaders responsible for the embezzlement of state funds in Egypt. Therefore, I appeal to all Member States to do to everything possible to achieve this. The next few months will be decisive for Egypt. The European Parliament should give every possible assistance to Egypt's nascent civil society and democratic institutions. Support for free and democratic elections should be a priority. For the next few years, we should be guided by one objective. Democracy in Egypt is an excellent long-term investment, which will bring dividends both to the citizens of Egypt and to the people of Europe.
I voted in favour of the motion for a resolution on the situation in Egypt in order to give full voice to the European Parliament, which - in line with the statements by Baroness Ashton, President Van Rompuy and President Barroso - applauds the courage of the Egyptian people and extends its solidarity to them. The European Union will now have the task of monitoring the situation and seeking to support political dialogue through the neighbourhood policy, in order to guarantee a transition to democracy and free elections while avoiding a slide into fundamentalism. Egypt plays a key role in supporting the Middle East peace process, and the army has promised to continue to play this role, respecting the balance of power and the stability of the region, during Egypt's transition to democracy I also believe that the EU should take action to protect itself against any potential mass exodus from the North African coast, by helping Egypt with all the necessary resources.
I voted for this motion for a resolution and would highlight Parliament's firm support for reforms aimed at democracy, the rule of law and social justice in Egypt. I hope that it will be possible to lift the state of emergency, and that good governance, the fight against corruption, and respect for human rights and fundamental freedoms will soon become the reality in Egypt; in particular, freedom of conscience, religion, and thought, freedom of expression, freedom of the press and mass media, freedom of association, women's rights, the protection of minorities, and the fight against discrimination on the basis of sexual orientation. Egypt is a country with thousands of years of history, which deserves to open a new, democratic chapter in its history.
I voted for this motion for a resolution, and echo its expression of solidarity with the Egyptian people, who, prompted by legitimate aspirations of democracy, freedom and better living conditions, have opened up a new phase of political transition in Egypt. I hope that the conditions will now be created for Egypt to make progress with the political, economic and social reforms necessary for social justice, and for the establishment of a robust and tolerant democracy that respects human rights and civil liberties; I also hope that the country will be guaranteed total support in this.
The wave of protest that has swept through Egypt in recent weeks and resulted in the resignation of President Hosni Mubarak, marks an important stage in the country's political transition. By lending my support to the European Parliament's joint motion for a resolution, I wish to express my solidarity with the Egyptian people and to pay tribute to their courage and their determination in fighting for democracy. I think it is crucial for the EU and the Member States to actively support a swift transition to democratic governance, in particular by establishing a 'task force' involving the European Parliament so as to respond to the requests made by Egyptians carrying out that transition. Furthermore, the events that have taken place in Egypt and Tunisia, and which are still taking place at the moment in other countries, show the need for Europe to review the European neighbourhood policy (ENP) so that the assistance that it provides to its partners is strictly dependent on respect for human rights and democratic principles. The review of this policy must be accompanied by the introduction of a set of political criteria that neighbouring countries should meet in order to obtain a superior status in their relations with the EU.
Today, it has to be said that everyone recognises that Mr Mubarak was a dictator, whereas only a month ago few people, including in the European Parliament, stood up to assert that fact. It is therefore vital for the European Commission and the Council to call into question the realpolitik they have been practising for years in these parts of the world, both in Egypt and in Tunisia, just as it is crucial to question the ambivalence of the relations that the EU maintained with the dictators who have been ruling these countries for decades. The financial assets not only of Mr Mubarak and his associates, but also of his family, must be frozen.
I voted in favour of this motion for a resolution because of the exceptionally important part that the recent demonstrations in various Arab countries in North Africa and the Middle East have played in institutional, political and economic change in the area. The wind of change is again blowing on the groundswell of strong popular demand for freedom and real democracy, as a basis for achieving better living conditions for the whole population. It is a fundamental objective of the European Union to promote respect for democracy, human rights and civil liberties, and it constitutes a common ground for the development of the Euro-Mediterranean area. The priority will now be to establish a government chosen directly by the Egyptian people in free elections, which, with international support, can tackle the transition period towards full democracy, when the Coptic Christian communities will no longer be the victims of current events and all religious communities can live in peace and freely profess their faith throughout the country.
in writing. - (SK) I voted for the joint motion for a resolution on the situation in Egypt, because, for anyone in public governance who puts the human dignity of the individual above all else, democracy is the best possible form of government, and that applies both in Europe and in Egypt. However, I could not help thinking of Iran, where the overthrow of the corrupt, autocratic regime of the Shah led to the formation of a repressive Islamic Republic. I could not help thinking about the elections in Palestine, where the first democratic elections resulted in terrorists and thugs being voted into government. I also thought of Iraq, where six years after the overthrow of the dictator, members of the oldest Christian communities in the world are being harassed, expelled and killed. I pray that everything goes well this time. Egypt is at a crossroads, and I just hope that it chooses the path of freedom for all of its citizens, including the Coptic Christians.
I am voting in favour of this motion for a resolution, drawing attention to the importance of an approach that is simultaneously top-down and horizontal, whilst also involving all actors in developing a Strategy. Experiences such as this one demonstrate that a coordinated approach is needed in order to use the available funds efficiently. In this context, I would stress the importance of technical assistance for the implementation of actions and projects. I would also remind you that this macro-region is of particular significance to Europe, since it can improve neighbourly relations with south-east Europe and encourage political and economic cooperation with the Balkans. In order to evaluate this strategy's effectiveness, I agree that its implementation should be analysed; along with an analysis of the Baltic Sea Strategy, which could point to possible sources and methods of funding for pilot projects of other macro-regional strategies in Europe.
I voted in favour of this motion for a resolution on the implementation of the EU Strategy for the Danube Region. The Danube region, comprising 14 European countries and 115 million people both within and outside the EU, is an area where enhanced synergies between various EU policies - cohesion, transport, economic, energy, environment, culture, education, agriculture, fisheries, enlargement and neighbourhood policies - can be developed. Importantly, the strategy should contribute significantly to improving multi-level governance and involvement of partners operating in the Danube region and civil society, and would ensure prosperity, sustainable development, job creation and security in the area. I agree with the resolution's call for the Member States and the regions to use the Structural Funds intended for the period 2007 to 2013, in order to ensure as much support as possible for the implementation of this strategy, particularly by promoting the creation of new jobs and economic growth in the areas worst affected by the economic crisis. The Danube region is Europe's gate to the Western Balkans, and therefore I believe that the European Strategy for the Danube Region will not only be conducive to the improvement of neighbourhood relations in Central and South Eastern Europe, but will provide important added value in the EU's Eastern European policy. This will be an excellent opportunity for the entire Union to fortify its political and economic cooperation with the Balkans, and to contribute to the expansion and consolidation of European integration in the region.
The Strategy for the Danube Region is a European Union project which third countries bordering the river are also invited to participate in, with the aim of developing the Danube region's huge economic potential. The River Danube links 10 European states, six of which are European Union Member States. All these countries are encouraged to cooperate in areas such as river transport, social protection and development, sustainable economic development, transport and energy infrastructure, environmental protection, tourism, culture and education. In addition, it identifies common responses to challenges such as improving quality of life, boosting the competitiveness and attractiveness of the localities on the Danube and attracting investment in strategic areas. I believe that better coordination is required between local and regional authorities and the organisations doing business in the Danube region in order to ensure job creation and security in this area. I also support the economic and social development of the Danube region as a priority community area and the promotion of deeper regional integration in this zone, which would provide dynamic impetus for a wider European economic area. I support the implementation of this strategy as the Danube region offers significant socio-economic potential within Europe.
in writing. - (RO) I voted in favour of adopting the Strategy for the Danube Region. This is the outcome of major efforts made by Romania and Austria right from the outset. By promoting and supporting this project, which is now taking shape under the Hungarian Presidency, which I would like to congratulate, the Strategy will become a political, economic and financial priority. Romania will coordinate four priority areas: river transport, tourism, culture and the management of risks produced by extreme phenomena. At the same time, the new strategy will enable the new concept of territorial cohesion to be implemented, which is included in the Treaty of Lisbon. The financial resources not used from the instruments featuring in the current EU financial framework can be used as part of the Strategy for the Danube Region for macro-regional projects. I wish to emphasise the importance of cooperation with other partners, including NGOs and the private sector. I would like to end by saying that Romania, as a coordinator, will monitor compliance with the obligations assumed by the states bordering the Danube, in accordance with the Action Plan.
in writing. - (LT) I welcome the Strategy for the Danube Region adopted by the European Commission and agree with its action plan which devotes most attention to four areas (connecting the Danube region, protecting the environment, building prosperity and strengthening the Danube region), and takes into account the need to improve movement in the Danube region, energy security, social and economic development, cultural exchanges, security and civil protection. Furthermore, I welcome the fact that this Strategy was prepared following lengthy consultation with stakeholders, including national, regional and local government institutions and representatives of the academic and business community and non-governmental organisations, because this is an important factor for its success. It is necessary to establish a civil society forum in this region, which would bring together actors in the public and private sectors and would give them the opportunity to participate in the preparation of macro-regional strategies. It is necessary to enhance the Danube's cultural environment by promoting cultural dialogue, supporting university exchange programmes and youth projects based on transnational cooperation, fostering sustainable tourism, and protecting the historical and built heritage. Cooperation in the area of cultural projects plays a vitally important role in supporting cultural dialogue and mutual understanding between the countries of the Danube Region.
It is important for the EU Strategy for the Danube Region to be adopted during the European Council summit in June so that its implementation can be launched as soon as possible. However, it is just as important to attract the existing European funds for developing this region, amounting to EUR 100 billion, through the European Regional Development Fund, the Cohesion Fund and European Social Fund. These funds will provide direct support to the strategy's implementation. If there are no definite projects which will use these funds, the strategy will become worthless. The purpose of the Strategy for the Danube Region is to create jobs and boost economic growth in the crisis-hit regions. Utilising the regions' specific features could result in a much more efficient use of the Structural Funds and in creating added value at regional level, while the financial resources which have not been used could also provide a source of funding for macro-regional projects. The adoption of the Strategy for the Danube Region is a natural outcome of the summit on this region which was held in Bucharest at the end of last year when a significant indication was given of the economic importance that the EU attaches to this river.
The River Danube links ten European countries. The Danube also represents significant socio-economic potential, with over 200 million people living in the surrounding region. The Danube region is an important focal point for EU cohesion policy programmes. The Strategy for the Danube Region is focused on three priority areas: connectivity and communications (including transport, energy, and the information society); environmental protection and prevention of natural disasters; and boosting the potential for socio-economic development. In my opinion, the Strategy for the Danube Region should be implemented with a bottom-up approach by facilitating the movement of goods and upgrading infrastructure, and thereby improving general business conditions throughout the region. The Strategy should not be a reason for setting up new institutions. Its main purpose should be to strengthen coordination between the individual regional players. For this reason, the Strategy should not be allocated any specific funds.
It is therefore necessary to insist that the Council-approved principle of the '3 NOs' be applied: in other words, that there is budgetary, legislative and administrative neutrality. In this respect, the macro-regional strategy should primarily be a tool for boosting the effectiveness of cooperation and making better use of existing resources. It is also necessary to respond to criticism of the Commission's intention to encourage shipping on the Danube by improving its navigability. Critics say that engineering changes to the riverbed will cause damage to bankside vegetation and an overall deterioration of the environment in the surrounding area.
I welcome an integrated approach, which includes drawing up macro-regional strategies applicable to the entire European Union, in order to make regional policy more effective. The Baltic Sea Strategy already provides a model for coordinating European Union policies and funding in geopolitical territorial units - macro-regions - defined on the basis of specific criteria. I particularly welcome the adoption of the Strategy for the Danube Region and support the Action Plan that accompanies it, which satisfies the need to improve mobility, energy security, environmental protection, social and economic development, cultural exchanges, security and civil protection in the Danube region. Like this regional strategy, I call for the Euro-African Atlantic Space also to be created, which would enable the deepening of relations between the south-west coast of Europe, the outermost regions (OR) and the neighbouring countries of the African, Caribbean and Pacific (ACP) Group of States. This would also improve cooperation on issues such as transportation, energy security, scientific exchange, the development of tourism, security and the fight against illegal immigration.
in writing. - (RO) I think that the EU Strategy for the Danube Region offers a means of coordinating EU policies and that it will need to respond to the challenges facing this region. We want a proper strategy based on new technologies, innovation and investment, one which, once it has been implemented, will ultimately improve the quality of life for all European citizens in the Danube region.
I voted for the resolution on the implementation of the EU Strategy for the Danube Region because it satisfies the need to improve mobility, energy security, environmental protection, social and economic development, cultural exchanges, security and civil protection in the region.
The Danube region has its own characteristic features and a particular historical importance which, as with the Baltic, justify a specific strategy from the European Union. At the heart of this macro-region is its principal river, which is a waterway of particular importance in Europe. Mobility, energy security, environmental protection, social and economic development, cultural exchanges, security and civil protection in the surrounding area can be improved through the intended increase in interdependence. Given the countries that make up the Danube region, such a strategy can contribute to mending previous splits and prevent old disputes from being reignited, enabling increased European cohesion and opening the doors to future expansions of the Union. I hope that investment in these regions will neither compromise nor reduce the support given to the outermost regions, whose very nature makes them deserving of special assistance and incentives. This measure will also help European cohesion.
As a result of the European Council's request to the Commission for a document to be drawn up setting out the EU Strategy for the Danube Region, on 8 December last year the Commission tabled a draft 'EU Strategy for the Danube Region', which included an Action Plan. This region's geo-strategic importance in a number of sectors - tourism, transport, the environment, energy, good neighbourliness, territorial cohesion, and so on - meant that Parliament was a key partner in setting out the strategy and must continue to be so throughout its implementation. I therefore welcome the adoption of this motion for a resolution, in the knowledge that it will bring sustainable development to a region crossed by the European Union's largest river, where almost 160 million people live, and whose environmental and heritage resources merit classification as a World Heritage Site by the United Nations Educational, Scientific and Cultural Organisation (UNESCO).
Article 3 of the Treaty on European Union acknowledges territorial cohesion as an objective of the EU. The joint motion for a resolution, on which Parliament voted today, calls for that principle to apply also in relation to the Danube region. Fourteen EU Member States are included in that region, including Germany as well as Romania and Bulgaria, and it is primarily for those countries that we call for the effective application of the principle enshrined in Article 3. Back in 2008, Parliament urged the Council and the Council Presidency to draw up a strategic plan that would provide for and implement aid for that region, so as to give it the input it desperately needs to be able to enjoy a strong economy independent of other funding sources. Three years later, we are again calling for the implementation of a policy committed to achieving smart, sustainable and inclusive growth; we are calling for the promotion of the most disadvantaged areas, the development of which would result in improved environmental and social conditions. My vote in favour of the motion for a resolution is merely a small gesture towards a region in need of European aid; we cannot back away from it now.
in writing. - I welcome this Resolution which: points out that, from an ecological point of view, Central and South-Eastern Europe is one of the richest but at the same time one of the most vulnerable areas of Europe, characterised by an ecosystem of high ecological complexity and great value, therefore requiring a high level of protection; welcomes the aim of the European Strategy for the Danube Region to create a liveable, sustainable and at the same time developed, prosperous Danube region by managing environmental risks, such as floods and industrial pollution, preserving the quality and quantity of water reserves and ensuring their sustainable use, and preserving biodiversity, landscapes and the quality of air and soils; stresses that protecting the environment in the Danube basin is an important aspect which should stimulate responsible agricultural and rural development of the region; calls for improvements to the ecological status of the Danube, and for measures to reduce pollution and to prevent further releases of oil and other toxic and harmful substances; stresses that a good ecological status of the Danube is a prerequisite for all human activity along the river and recommends that the environmental targets should be considered in particular
With a population of 100 million spread across 14 countries, eight of which are EU Member States, the Danube region covers some of Europe's richest and poorest regions, and can be defined as a macro-region with heterogeneous economic capacities.
Regional policies' effectiveness equates to support for development, as well as to the application of strategies that will solve a series of local problems and will stimulate the economic growth of countries whose populations are linked to the river, so as to promote sustainable development. That being the case, and as this Strategy - which is based on the three interlinked objectives of socioeconomic development, improved transportation, and support for alternative energy sources and environmental protection - and the accompanying Action Plan will contribute to promoting this region and minimising existing regional differences by better coordinating the efforts of the eight Member States in the region, I welcome its adoption.
The Strategy for the Danube Region aims to improve how this river is used as a transport route, which is likely to involve deepening the navigation channels. In addition, the Strategy also covers the field of energy - which in some circumstances could include an expansion of hydroelectric power. The Strategy is furthermore intended to be an important stimulating factor for the economy. We must hope that the EU's new flagship project that is the Strategy for the Danube Region will subsequently be given some observable and tangible content. How much life will actually be breathed into this project will certainly depend, amongst other things, on how the tension between the objectives of environmental protection and drawing the Danube region together are resolved and whether the Danube will suffice as the common denominator for the implementation of this mammoth project. I voted in favour of this project.
in writing. - (BG) I was happy to sign and vote in favour of the motion for a resolution of the European Parliament on the implementation of the EU Strategy for the Danube Region.
The Danube Strategy is a chance to unlock the potential for development and cooperation of many European regions in different fields. I would like to concentrate on two very important aspects for me of the Danube Strategy: the development of tourism; and maintaining security in the region. As regards the role of the Danube Strategy in developing tourism, it can contribute to levelling out socio-economic differences in Europe, to create jobs and to encourage cultural dialogue and knowledge of the rich European cultural, ethnic and natural heritage in the region.
The Danube Strategy can help to maintain security in the region surrounding the Danube, and play an important role in controlling migration in and outside the Union and in the fight against crime.
In order to achieve real results, joint operations in sensitive areas such as security and migration are of primary importance. That is why I welcome the strengthening of regional cooperation in these areas and ensuring a better institutional capacity in this regard.
in writing. - (DE) The EU Strategy for the Danube Region and its 115 million inhabitants offers an opportunity to accelerate cross-border cooperation as well as sustainable economic and cultural development in this region. In June, the Council was supposed to establish a timetable and specific steps for its implementation. At the heart of the strategy lie improvements to mobility, energy supply, security, protection of the environment and disaster management. I hope it will bring about a new regional dynamic and that all the interest groups and stakeholders in civil society will be involved, so that the projects supported are used optimally. We would also wish to see an initiative at macro-regional level for greater safety as regards nuclear policy in the Danube region. This region in particular still has nuclear power stations that represent a risk to the environment and the population, yet in the environmental impact assessment procedure there is insufficient consultation or no consultation whatsoever with neighbouring states and regions. There is a need to act here. I very much welcome the fact that only funds that have already been made available in the Structural Funds (around EUR 1 billion for the period 2007-2013) can be used within the framework of the Strategy for the Danube Region - in other words, that no additional funding is being allocated and that neither new institutions nor new legislation are needed. I therefore voted in favour of this motion for a resolution.
At the vote, today, I endorsed adoption of the joint motion for a resolution on the implementation of the EU Strategy for the Danube Region. The idea of an integrated approach, including the creation of strategies for macro-regions that are EU-level strategies, is the best example of territorial cooperation, is a good way to increase the effectiveness of regional policy and should be supported and developed. The Strategy for the Baltic Sea Region, which was adopted in the middle of last year, is a model of the coordination of EU policy and the financing of macro-regions - geopolitical territorial units defined on the basis of particular criteria.
The extensive Danube region, which includes 14 European countries and numbers 115 million people both within and outside the EU, required the creation of a single plan combining economic, environmental, social and cultural aspects (these are also the four pillars of the strategy).
In the context of the need to carry out interim analyses of the implementation of the strategy, analogously to the report on the Strategy for the Baltic Sea Region, the resolution calls on the European Commission to prepare concrete instruments and criteria for evaluating projects based on indicators that allow comparisons to be made. Parliament has also committed the Commission to analysing the first results and experiences in connection with the implementation of the EU Strategy for the Danube Region and, using the example of the two strategies (for the Baltic and the Danube), to map out possible sources and methods of financing for macro-regional strategies.
In light of the countless considerations on the implementation of this strategy, I personally have decided to vote in favour, particularly in view of the fact that the Danube region, comprising 14 European countries and about 115 million people, is an area where enhanced synergies between various EU policies - cohesion, transport, economic, energy, environment, enlargement and neighbourhood policies - can be developed. In my view, the strategy should therefore combine economic, environmental, social and cultural elements, since a macro-region such as the Danube would significantly increase the economic wealth of the whole European Union by stimulating employment and promoting integrated development. I therefore believe that the unifying and integrative character of the strategy expresses the conviction held by all EU Member States that it could represent a significant contribution to overcoming past divisions in Europe and to the overall success and greater efficiency of Europe.
In 2009, the European Council asked the Commission to draw up a European Strategy for the Danube Region bearing in mind that the Danube region comprises 14 European countries and 115 million people both within and outside the European Union (EU): Germany, Austria, Slovakia, the Czech Republic, Slovenia, Hungary, Romania, Bulgaria, Croatia, Serbia, Bosnia-Herzegovina, Montenegro, Moldova and Ukraine, and is therefore an area where enhanced synergies between various EU policies can be developed. I cannot fail to welcome the adoption of the Strategy for the Danube Region by the European Commission or to support the accompanying Action Plan, which is based on four pillars: linking up the Danube region, protecting the environment, creating prosperity, and strengthening the Danube region. The strategy satisfies the need to improve mobility, energy security, environmental protection, social and economic development, cultural exchanges, security, and civil protection in the Danube region. I hope that the European Strategy for the Danube Region will be adopted by the European Council and that progress will be made with applying it as soon as possible.
in writing. - (RO) The Danube's job is to provide the backbone for a macro-regional structure which features Länder, regions and Member States, along with countries which do not belong yet or at all to the EU, all in search of common prosperity. The Danube is no longer blue, as in the title of Strauss's waltz and, indeed, environmental protection projects are estimated at EUR 9 billion. All the investments which will be made in the Danube Basin must be for smart systems based on state-of-the-art scientific and technological developments, with environmental protection included right from the system design phase ('green knowledge intelligent systems').
These investments mean the creation of new opportunities for sustainable economic growth and an improvement in quality of life, thereby developing natural/environmental assets and promoting the EU's environmental policy, for example, creating an environmental factor management and control system, eliminating the adverse environmental impact in the event of natural disasters, protecting biodiversity, preserving and extending forested areas, parks and green belts in urban areas. Support from the local authorities and citizens is extremely helpful, highlighting that internal dialogue is working and effective at every level, so that the Danube Strategy is a strategy for the European citizen.
in writing. - With this resolution, the EP: 1. welcomes the approval by the Commission of the Strategy for the Danube Region and supports the Action Plan accompanying it, focused on four pillars (connecting the Danube region, protecting the environment, building prosperity and strengthening the Danube region) and meeting the need to improve mobility, energy security, environmental protection, social and economic development, cultural exchange, security and civil protection in the Danube region; 2. recalls that the European Parliament has been calling for this strategy since 2008 and calls on the Hungarian Presidency of the Council of the European Union and on the European Council to endorse the EU Strategy for the Danube Region by the June European Council and to start its implementation as quickly as possible.
I voted in favour of this motion for a resolution because the Danube region, which comprises 14 European countries and 115 million people, needs to be managed through a joint, collective plan aimed at promoting it economically and culturally, so as to preserve its inestimable artistic and environmental beauty. The Member States should now take advantage of the Structural Funds available for 2007-2013 in order to ensure maximum support for the strategy. In particular, there should be a commitment to job creation, especially in areas most affected by the economic crisis. If the Danube Strategy is underpinned by strong political commitment, it could then contribute to overcoming past divisions in Europe, thus taking a further step towards the true integration of Europeans. If successful, the plan will have positive repercussions over a much wider geographical area, emphasising the region's strategic position as Europe's gateway to the Western Balkans.
The Strategy for the Danube Region is a European Union project in which third countries bordering the river are also invited to participate, with the aim of developing the Danube region's huge economic potential. The River Danube links 10 European states, six of which are European Union Member States. All these countries are encouraged to cooperate in areas such as river transport, social protection and development, sustainable economic development, transport and energy infrastructure, environmental protection, tourism, culture and education. In addition, it identifies common responses to challenges such as improving the quality of life, boosting the competitiveness and attractiveness of the localities on the Danube and attracting investment in strategic areas. I believe that better coordination is required between local and regional authorities and the organisations doing business in the Danube region in order to ensure job creation and security in this area. I also support the economic and social development of the Danube region as a priority community area and the promotion of deeper regional integration in this zone, which would provide dynamic impetus for a wider European economic area. I support the implementation of this strategy as the Danube region offers significant socio-economic potential within Europe.
The Danube region comprises 14 European Union (EU) Member States and a total of 115 million people. It is a very heterogeneous region where there is a great deal of mobility and a high level of interconnectivity. This demonstrates that it is a suitable area for strengthening synergies between several policies, such as cohesion, transport, economic, energy, environmental, and even the enlargement and neighbourhood policy.
It is a rich region with strong economic capacities but that requires coordinated efforts in order for it to develop in a cohesive, integrated and sustainable way. An integrated and coordinated strategy with a view to cooperation between the Member States and their regions seems a suitable way to achieve the goal of territorial cohesion. In order to achieve that, it seems essential to me to involve all institutional and civil actors, specifically through participation in local and regional entities.
Implementing the strategy must also involve more efficient use of the Structural Funds and, above all, the possibility of putting financial resources not used in macro-regional projects to use.
I am voting for this motion for a resolution on the Danube and hope that similar strategies will be developed for other European macro-regions.
I am voting for this motion for a resolution because it deals with issues relating to the stability of legislation regulating the field of business, with the Mikhail Khodorkovsky and Platon Lebedev cases, with the way that the Russian authorities combat terrorism, particularly in the North Caucasus, and with the human rights situation. This resolution is important because it places an emphasis on the Partnership for Modernisation. I am therefore voting for this resolution because I believe that the modernisation of Russian society involves implementing the rule of law.
I voted for this motion for a resolution because I advocate that full respect for human rights and the rule of law by the Russia Federation will improve its image and credibility in the world, in particular as regards its relations with the European Union. It is important for the Russian Federation to respect the international commitments it has made, not least in the context of the Council of Europe, where it has committed to respect fully European standards regarding democracy, human rights, fundamental rights and the rule of law.
Although I share the concerns expressed by my fellow Members, I still cannot fail to note the enormous progress already made by Russia towards democracy and the rule of law. Any impartial observer is bound to acknowledge that respect for human rights and individual freedoms has significantly improved in the present Russian State compared with the Soviet regime that preceded it; a regime that still continues to shock us the more we find out about it. While we are discussing the rule of law in Russia, I cannot fail to express my regret and to condemn vehemently those who are putting it at risk by attacking, wounding and killing innocent people in order to follow radical terrorist agendas. I therefore express my sincerest condolences to the victims. I hope that Russia will continue to distance itself from its brutal Soviet heritage, will increasingly converge with the European Union on respect for the rights, freedoms and guarantees of its citizens, and will take on its role as the European power that Peter the Great dreamt of.
Russia is an important partner of the European Union and should contribute to the establishment of sustainable cooperation based on democracy and the rule of law. It is therefore important that there be no doubt regarding the Russian authorities' defence of the rule of law. Therefore, the Russian judicial bodies and institutions responsible for applying the law must exercise their obligations in a way that is effective, impartial and independent.
I condemn the attack on Domodedovo Airport and offer my condolences to the families of the victims. I would stress the need for the Russian authorities to respond to this attack using a legal and moderate means, and to allow the Russian judicial system to operate freely and independently to try and sentence those responsible for the attack.
in writing. - (LV) With this motion for a resolution, Members wish to draw attention to the disquieting events in Russia, which, as a member of the Council of Europe, has undertaken to comply fully with European standards of democracy, human rights and the rule of law. In truth, these standards are being ignored and crudely infringed. A glaring example of this is the trial of Mikhail Khodorkovsky and Platon Lebedev, the former owners of Yukos. This case has descended to the level of farce, and does not give the impression that there is one law and one system of justice for all in Russia. Whereas efforts are being made to convict the opponents of Russia's Prime Minister, Vladimir Putin, nothing is being done to solve the murders of Anna Politkovskaya and other journalists who have been killed. The right to hold meetings is being withheld from those who think differently in Russia, and defiance of the ban can lead to imprisonment. All of this is unacceptable.
We want Russia to be a democratic, economically developed and stable country that can be a reliable partner to its neighbours, the European Union and NATO countries. Unfortunately, Russia's leading politicians carry on a wholly different policy, which increasingly alienates Russia from other democracies. If Russia wishes to become a member of the World Trade Organisation, its leading politicians must greatly change their attitude towards democracy, the rule of law and human rights.
in writing. - (LV) I supported the European Parliament motion for a resolution on the rule of law in Russia, drawing attention to infringements of human rights and fundamental rights, as well as to the threat existing in that country to the development of democracy. I am pleased that Parliament, in adopting this resolution, recognises in principle that the rule of law and democracy do not exist in Russia. Nevertheless, I should like to stress that the European Union policy towards Russia will be successful only when Member States pursue a common foreign policy. Recent events, when France concluded an agreement to sell Mistral class warships to Russia, are evidence that Europe's common foreign and security policy is a mere fiction. The interests of France were more important than a common foreign policy. The agreement was concluded despite objections by the Baltic States and comments by Russian generals about the potential of these ships, which was lacking in the war with Georgia. Transactions of this sort undermine trust between European countries and testify to the success of Russia's 'divide and rule' policy. The European Union can promote the rule of law in Russia only if the Member States place the common interests of all European countries above their own individual interests.
in writing. - I voted for this resolution, which condemns the fact that, in Russia, independent journalists, civil society activists, lawyers and human rights defenders have often been the victims of threats and acts of violence and in addition that the anti-extremist legislation and the new provisions of the law on the Federal Security Service (FSB) are unclear and, as a result, are often used to harass NGOs, religious minorities and media organisations.
I have read through the motion for a resolution on the rule of law in Russia. I have three short comments. First and foremost, I think that it is right that the European Parliament has used every opportunity to open up the issues of human rights and the quality of the rule of law. We should do this more often, and with more countries. My second comment concerns the format. Our comments must be businesslike. That means not just preaching to others in a paternalistic way, but also offering a helping hand. Frankly, I have no idea how the critics of the Yukos oligarchs' trial can be so certain that political pressure is being put on the trial process. Attacking a verdict, and ignoring evidence that has been presented on tax evasion and other offences is surely a form of political pressure. Why do critics automatically assume that the evidence has been falsified? I have numerous other similar examples. Russia has two main problems associated with the rule of law. The first is the fact that the country is undergoing a transformation of its law and legal culture. That takes time and will not happen through the good will of the Kremlin alone. The second problem is the unstable security situation and the lack of trust in the good intentions of some advisors. How will the European Union help Russia in the fight against terrorism and the extradition of terrorism suspects who have found a safe haven in EU countries? How will the EU act against the violation of the political rights of so-called 'non-citizens' in EU countries? It is not enough just to hand out advice; we need to offer help as well.
I am convinced that Russia remains one of the European Union's most important partners in maintaining world security and stability, and that EU-Russia cooperation must therefore be stepped up. We must strengthen our commitment to working with Russia to respond to shared challenges in key areas, such as combating terrorism, energy policy and world economic governance. The EU and Russia need to intensify negotiations on a new partnership and cooperation agreement that is comprehensive and binding, and which covers the areas of democracy, the rule of law, and respect for human and fundamental rights. It is necessary to develop joint initiatives with the Russian Government aimed at enhancing world security and stability and, in particular, on common neighbours, in order to achieve a peaceful resolution of the conflicts in Nagorno-Karabakh, in Transnistria and in Georgia, in line with international law.
The rule of law is indeed under threat in Russia. One could paraphrase Marie Mendras by saying that we are witnessing the catching up of history being thwarted. Ever since the end of the Yeltsin era, we have witnessed a policy that consists in weakening all the public institutions. Things may appear legal on the surface, but respect for the law has been suffocated by too many rules and regulations. The Khodorkovsky and Lebedev trials are a typical example: the facade of the law is being maintained, but the law itself is being used for purposes other than its primary function. Economic growth will not allow for the rule of law. The economy for the economy's sake leads to abuses, exploitation and partisan interests. Wealth must make for freedom, encourage collective progress and enable every individual to flourish. The market economy cannot be virtuous without a fair State, by which I mean a State that fully assumes its normal tasks in a fair and just way; a State that can guarantee that its citizens have impartial access to all fundamental rights such as access to education, healthcare, justice, culture, administration and vital basic needs.
The joint motion for a resolution on Russia covers some important points that are existential issues for any democracy: independent courts, fast and fair trials and the effective prosecution of criminal acts. To this extent I am in favour of the text when it talks of the need to remedy existing shortcomings in the Russian legal and justice system. The condemnation of the terrorist attacks on Domodedovo airport is also important and demonstrates the EU's solidarity with this important partner state. However, the tone adopted in respect of certain pending or current court proceedings (for example, in the Khodorkovsky case) is wrong and undiplomatic. If we talk of 'politically motivated trials' or 'serious judicial questions' then we are adopting the language of the Russian prime minister's political opponents. This becomes evident when calls are made for 'an independent judicial review' of the verdicts.
It insinuates - based on no knowledge or prior investigation - that the whole of Russian justice is not independent and hands down 'wrong' verdicts. These 'judgments' from outside without knowing the true facts are not meaningful, and moreover represent interference in internal affairs. For this reason I abstained from voting.
In view of the talks between the European Union and Russia on the subject of human rights, and as the EU is still committed to strengthening and further developing EU-Russia relations, with respect for democratic principles and fundamental rights, I believe that Russia remains an important partner for the EU, in line with greater development of cooperation between the countries. I voted in favour of the motion since I believe that intensifying the negotiations and the new partnership agreements with Russia will reinvigorate the Member States' broad agreement in favour of democracy and the proper operation of the justice system. I would also emphasise the fact that fully respecting human rights and the rule of law would improve Russia's image and credibility on the world stage, particularly as regards its relationship with the European Union, by virtue of a strategic partnership.
Respect for European standards regarding democracy, human rights, fundamental rights and the rule of law is fundamental for all European peoples. Respect for the decisions of the European Court of Human Rights must be fundamental to a policy of people being good neighbours and moving closer together. I agree with this motion for a resolution's call for the Russian State to apply measures to remedy violations in individual cases, including ensuring effective investigations and holding perpetrators accountable, as well as to adopt general measures to implement any judgments that involve political and legal changes, so as to prevent human rights violations from being repeated. I should like the Council and Commission to offer Russia concrete assistance and specialised knowledge so as to increase the independence of the legal system and of the services responsible for applying the law, in order to improve the capacity of the country's legal system for resisting political and economic pressure. In particular, I should like to see the creation of a programme of judicial assistance that would contribute to the education and training of magistrates, public prosecutors and the judiciary, not least as regards human rights.
in writing. - With this resolution the EP: 1. reaffirms its belief that Russia remains an important partner for the European Union in building sustainable cooperation based on democracy and rule of law; 2. strongly condemns the terrorist attack at Moscow's Domodedovo airport and expresses its condolences to the families of the victims and its solidarity with those wounded in the attack; underlines the need for the Russian authorities to respond to this attack in a lawful and measured way and to allow the Russian judicial system to work freely and independently to prosecute and convict those responsible for the attack; 3. expresses concern over reports of politically motivated trials, unfair procedures and failures to investigate serious crimes such as killings, harassment and other acts of violence; urges the Russian judicial and law enforcement authorities to carry out their duties in an effective, impartial and independent manner in order to bring perpetrators to justice.
I voted in favour of this motion for a resolution because I believe it can strengthen the existing partnership and cooperation agreement with Russia. Eighty per cent of foreign investment in Russia comes from Europe, and therefore strengthening this partnership would help Europe to implement a more competitive policy in all spheres of activity. In terms of energy, over 45% of our gas and 29.9% of our oil is imported from Russia; without it, kitchens and heating systems across half of Europe would stop working. Given our shared interests in the economic, energy and security areas, a new partnership agreement with the Kremlin would guarantee Europe's economy greater stability following the recent financial crisis. Moreover, this resolution encourages Russia, as a member of the Council of Europe, to commit itself to complying fully with European standards on democracy, human rights and the rule of law. Adopting a joint, consistent policy for promoting human rights would be a step forwards in asserting human rights worldwide.
It is strange how, on the subject of Russia, the European Parliament has lapsed either into indulgence or into what I would call an 'anti-Russia' sentiment, motivated in the past by anti-sovietism and hence by dyed-in-the-wool anti-communism. It is time to realise that the Berlin Wall fell more than 20 years ago and that the current regime no longer bears any relation to its predecessors. Nevertheless, this is a regime that has nothing to do the rule of law and which constantly flouts the most basic human rights. To my mind, there is no reason why Russia should be treated any differently from the other countries in the world.
At the very least, the attacks on freedom of expression and the poor administration of the judicial system there must be denounced.
This resolution is too indulgent towards the Russian Government, and particularly towards Dmitry Medvedev. I therefore chose to abstain.
in writing. - (SK) I supported the motion for a resolution on the rule of law in Russia, although I think that this is not the last such resolution to be discussed and voted on in the European Parliament in relation to Russia. It fills me with hope, however, that Parliament has found the political will to address critical words to a country on which Europe is largely dependent for the supply of raw materials. Europe and Russia are destined to cooperate with each other - and not just in the field of manufacturing. We are two facets of a single civilization; our histories are two interpretations of the same set of values. If this civilization is to survive, these two views of universal values have to converge. I would be happy if our critical resolution was understood by the Russians as an effort to find common ground, and as a warning that some of the specific steps and approaches of the state authority are in sharp conflict with this value base.
I am voting for this motion for a resolution, the main objective of which is to reconcile the World Bank's investments relating to energy with the development goals. I agree that energy strategy should tackle and facilitate the transition to environmentally sustainable energy development, and that the World Bank should adopt an approach to private sector development that provides the greatest benefit to the poor whilst simultaneously combating climate change. I find it regrettable that lending for fossil fuels continues to play a dominant role, despite the strategic objective being gradually to abolish financing for this type of project. I also note with concern that there is still little oversight of the majority of multilateral financing that is awarded through financial intermediaries: these should be pursuing clear development objectives. I call on the World Bank to reorient its current strategy from a large-scale, export-oriented energy model to small-scale, decentralised energy projects that respond more clearly to basic needs in rural areas. Finally, I would express my total agreement with the need for the World Bank clearly to identify and publicly disclose the development benefits before financing is committed.
in writing. - (LT) I voted in favour of this motion for a resolution, because the energy strategy should specifically address how access to energy can help lift people out of poverty, while facilitating the shift to an environmentally sustainable energy development path. The World Bank should pursue an approach to private-sector development that delivers maximum benefit to the poor while tackling climate change. Environmental and social factors, at both national and regional levels, must be taken into account in a comprehensive cost-benefit analysis of energy options. It should be noted that fossil-fuel lending continues to play a dominant role in the World Bank's overall energy portfolio, despite recent increases in lending for renewable and energy efficiency initiatives. Fossil-fuel investments are also taking place through financial intermediaries, and this is not being accounted for by the Bank in its annual energy sector figures. Also of concern is the fact that the Bank is continuing to make significant investment in coal-fired power plants, locking developing countries into coal-based energy for decades to come.
I voted against the report on the World Bank energy strategy for developing countries, mainly because a very negative amendment by the Group of the European People's Party (Christian Democrats) was adopted, which alters an important point in the initial motion for a resolution. To be precise, this change removes from the motion for a resolution the concern that the World Bank will include nuclear energy as a 'clean form' of energy. Thus, the motion for a resolution accepts the use of nuclear energy as a solution for reducing carbon emissions. To conclude, therefore, not only is nuclear energy accepted; the proposal is to promote it as a 'clean' form of energy to combat climate change and reduce carbon emissions. However, promoting nuclear energy directly conflicts with the demand for a world free of nuclear energy, be it for military or for 'peaceful' purposes.
I voted for the motion for a resolution on the World Bank's energy strategy because I think that it should support the transition to a route toward energy development that is sustainable in environmental terms in the least developed countries, whilst simultaneously contributing to European Union objectives regarding climate change and combating poverty.
According to the data in the motion for a resolution, 1.5 billion people are currently without access to electricity, four out of five of whom live in sub-Saharan Africa and South Asia, and nearly 2.4 billion people still use traditional biomass fuels for cooking and heating, which is an unsustainable use of natural resources. For this very reason it is crucial that the World Bank adopt a new strategy for financing energy projects, committing to providing efficient, accessible and clean energy as a means of reducing poverty and fostering economic growth. In this context, when the World Bank finalises its energy strategy, given that it has previously committed to making half of its energy investments 'low-carbon', Parliament calls for clean energy projects to be prioritised and, especially, for a clear commitment to renewable energy, as a means of promoting sustainable development in underprivileged regions.
This motion for a resolution of the European Parliament, deals with the World Bank's energy strategy for developing countries. We can understand the importance of this subject if we consider that more than 1.5 billion people currently do not have access to electricity, which is a fundamental right of all citizens. At a time when the World Bank is finalising its new energy strategy, a detailed approach becomes even more relevant. In truth, and despite this subject having been debated more than 20 years ago, the results are in no way satisfactory.
We remain too dependent on fossil fuels instead of exploring alternative energy sources. We are speeding up climate change and harming peoples who live in extreme poverty. I therefore believe that the World Bank must review its policy of exploiting energy derived from fossil fuels - making aid to this sector more transparent - and encourage green energy so as to reduce, not just atmospheric pollution, but, above all, the dependence of developing countries on outside energy sources.
in writing. - I voted for the resolution, which welcomes the World Bank's energy strategy and recalls that it should specifically address how access to energy can help lift people out of poverty, while facilitating the shift to an environmentally sustainable energy development path; urges the World Bank to pursue an approach to private-sector development that delivers maximum benefit to the poor while tackling climate change; and underlines that environmental and social factors, at both national and local community levels, must be taken into account in a comprehensive cost-benefit analysis of energy options.
Nobody doubts that access to modern energy services is a prerequisite for poverty eradication and economic development, or that in order to achieve this it is necessary that energy services be reliable, affordable, especially for the poor, and evenly distributed, so as to bridge the gap between urban and rural areas. Well into the 21st century, some 1.5 billion people remain without access to electricity, four out of five of whom live in sub-Saharan Africa and South Asia, mainly in rural areas, and nearly 2.4 billion people still use traditional biomass fuels for cooking and heating, causing severe health problems and the death of 1.9 million people per year from indoor pollution, as well as environmental damage resulting from unsustainable use of natural resources.
The World Bank should therefore prioritise small-scale, local access to energy, particularly in the least developed countries in Africa and Asia.
Around 1.5 million people worldwide, mainly in the developing countries of Africa and east Asia, still have no access to electricity. In rural areas in particular it may be observed that the population for this reason frequently makes recourse to traditional fuels made from biomass, such as charcoal ovens. However, it must be borne in mind that this presents a not inconsiderable risk to health. The World Bank, which has undertaken to promote sustainable energy, should be called on to give priority to such regional projects rather than large-scale commercial projects. This would firstly enable sustainable ecological energy production to be promoted, and secondly would also allow regional requirements to be taken into account. To achieve both ecological and economic sustainability it would be desirable to give priority to small, alternative, local energy projects, since this could prevent having to buy in energy that is often expensive. I am abstaining because I think we should wait to find out the strategy of the World Bank, which is expected to be announced midway through the year.
I voted in favour of the motion for a resolution on the World Bank's energy strategy for developing countries. Energy needs in developing countries are growing and it is therefore necessary to take into account energy efficiency and renewable sources of energy. Energy services must be reliable, affordable and evenly distributed throughout society in order to combat poverty effectively and bridge the gap between urban and rural areas. Given the needs of developing countries, the World Bank must diversify the energy portfolio and increase lending for renewable and energy efficiency initiatives. I agree with the proposal that the funding allocated must above all promote a combination of energy efficiency and renewable energy. Priority must be given to small-scale decentralised energy projects and to ensuring energy access for the populations of developing countries. Attention is drawn to the fact that the World Bank must attach greater importance to the threat of biofuels to food supply. Furthermore, there must be more stringent monitoring and control of the activities of financial intermediaries.
I share the concerns and agree with the suggestions set out by the European Parliament in this motion for a resolution on the World Bank's energy strategy, for which I voted. Given that access to modern energy services is a prerequisite for poverty eradication and economic development, and that the right to energy implies that energy services will be reliable, affordable and evenly distributed, so as to bridge the gap between urban and rural areas, it seems crucial to me to promote an investment policy based on the sustainable use of natural resources. I therefore agree with the European Parliament's recommendations to the World Bank in this area.
in writing. - We have finally voted in favour of the proposed resolution because Amendments 2, 3, and 4, which intended to remove the phrase 'low carbon', have been adopted.
I voted in favour of this motion for a resolution because access to modern energy services is a prerequisite for poverty eradication and economic development. The right to energy means that energy services must be reliable, affordable, especially for the poor, and evenly distributed so as to bridge the gap between urban and rural areas. The World Bank's energy strategy takes that approach and must make a growing commitment to lifting people out of poverty, while facilitating the shift to an environmentally sustainable energy development path. The World Bank should therefore pursue an approach to private-sector development that delivers maximum benefit to the poor while tackling climate change.
in writing. - (SV) I voted in favour of the report, which is a good one overall. However, I do not support the view that nuclear power is a clean energy source.
I am voting for this motion for a resolution because the current crisis underlines concerns that the present mechanisms will not allow the crisis to be overcome;, as the lack of coherence in achieving the five major objectives, not least as regards employment rates, is making this worse. The Annual Growth Survey and the framework of the European Semester constitute key instruments, but they should not replace nor diminish the broad economic and employment policy guidelines. We should commit to a series of measures that give visibility to the body of economic measures, which include a system of Eurobonds, a highly liquid public bond market, lower interest rates, and the creation of a European financial transactions tax to curb speculation. We should not compromise the development or creation of jobs, so I propose a stronger role for the European Investment Bank and the European Bank for Reconstruction and Development in supporting investments in infrastructure, technologies, and small and medium-sized enterprises. I would also stress that the strategy for growth and jobs cannot be threatened by the current short-term vision of budgetary consolidation: due consideration must be given to public investment in its objectives.
in writing. - (LT) I voted in favour of this resolution on the Europe 2020 Strategy. The European Parliament expresses its conviction that the EU2020 Strategy should help Europe recover from the crisis and come out stronger, through job creation and smart, sustainable and inclusive growth based on five EU headline targets as regards promoting employment, improving the conditions for innovation, research and development, meeting our climate change and energy objectives, improving education levels and promoting social inclusion, in particular through the reduction of poverty. I believe that the Europe 2020 actions are of crucial importance to the future prospects of all European citizens, delivering sustainable jobs, long-term economic growth and social progress, but I share the fears set out in the motion for a resolution that the Europe 2020 Strategy will not be able to deliver on its promises due to its weak governance structure. It is important to note that for the Europe 2020 Strategy to be implemented successfully, we must close the gap between its declared ambitions, the resources available and the methodology used and must carry out reforms and ensure very substantial and early public and private investments in a wide range of projects. The European Commission and the Council must make a major contribution here. At the same time Member States should be encouraged to give the highest priority to tackling unemployment in their National Reform Programmes. The Europe 2020 Strategy will only be implemented successfully if the EU and the Member States combine efforts.
The economic and financial crisis that we are currently experiencing has caused significant job losses in Europe. The priority for the Europe 2020 Strategy and the European Employment Strategy is to create more and better jobs in Europe. The aim is to transform Europe into a smart, sustainable and inclusive economy, whilst providing high levels of employment, productivity and social cohesion. Europe must take collective action to overcome the current situation.
This motion for a resolution is a step in this direction, calling on the Commission and the Council, along with the European Parliament, to involve national parliaments, social partners and regional and local authorities in policies designed to restore jobs and growth. To achieve this, the Community method needs to be reinforced and the European Semester adopted into the legislative governance package. We welcome the emphasis on the roles of small and medium-sized enterprises, and of the Single Market in job creation. Finally, we would stress the role attributed to the 'agenda for new skills and jobs' in achieving these goals. That is why I am voting for this resolution.
Before the European Council in March and the presentation by the Member States of their national targets in April, we gave our verdict on the EU 2020 Strategy. That strategy is only a paper strategy at the moment, and the more time that goes by, the more likely it is that the failure of the Lisbon Strategy will be repeated. That is why we must react: we must say 'yes' to ambitious targets, but not without the budgetary resources to achieve them. Targets must go hand in hand with real budgetary commitments, or else how can we produce anything other than a paper strategy? Whether it be during the negotiations on the next multiannual financial framework or in the debate on EU own resources, Parliament will have to make itself heard to ensure that the commendable targets of the EU 2020 Strategy are matched by appropriate funding options.
in writing. - (LT) I voted in favour of this motion for a resolution, because the European Union Member States should be encouraged to give the highest priority to tackling unemployment and preventing long-term exclusion from the labour market in their national programmes and plans. This should be combined with measures to ensure more job creation, better jobs and high levels of high quality employment in the medium and longer term. I would like to stress that the Member States should pay more attention to tackling child poverty through appropriate measures so that children are not restricted in their personal development and are an equal and full part of society when entering professional life. I welcome the flagships aimed at implementing the objectives of the Europe 2020 Strategy, such as 'An industrial policy for the globalisation era', 'An agenda for new skills and jobs', the 'European platform against poverty and social exclusion' and other initiatives. I agree with the proposals on the 'European platform against poverty and social exclusion', but I would encourage more specific action to be taken to ensure social inclusion. It is also very important to draw up a specific programme aimed at promoting decent work, guaranteeing workers' rights throughout Europe and improving working conditions, combating inequality, discrimination and in-work poverty.
The Europe 2020 Strategy aims to ensure emergence from the crisis and to prepare the economy of the European Union for the next decade. It aims to promote knowledge, innovation, education and the digital society; to make our manufacturing infrastructure more resource-efficient, whilst reinforcing competitiveness; and to increase the rate of involvement in the labour market and the acquisition of qualifications, whilst combating poverty. In particular, I would stress the 'Innovation Union' initiative, which addresses major social challenges like energy and food security, climate change, health, and the ageing population. However, there is a need to enhance, stimulate and secure the financing of research, innovation and development in the EU. I call for increased funding for crucial instruments for research, innovation and deployment that have already been adopted, such as the Strategic Energy Technology Plan (SET-Plan). I would also emphasise the important contribution of the Research Framework Programme, and the contribution the Structural Funds are making in stimulating research, development and innovation at national and regional level.
I voted against the motion for a resolution on the Europe 2020 Strategy. The Europe 2020 Strategy follows on from the failed Lisbon Strategy and cannot provide answers to questions such as how we are to recover from the crisis and create new jobs. Applying this strategy - and hence the erroneous policies that resulted in the crisis - to the letter will undermine the rights of European workers still further. The socio-economic governance of the EU needs an alternative policy that will reject any 'Competitiveness Pact' and help to bring about real economic convergence between the Member States. The European Union is in dire need of strategies that will promote values such as solidarity, social justice, gender equality and an honest effort to combat poverty. Together with other MEPs on the left of the House, we tabled an alternative motion for a resolution describing the measures and mechanisms needed for a Europe which targets economically, socially and environmentally viable growth with full employment and rights for its workers.
in writing. - (RO) I think that the inclusion on the European Union's list of objectives of economic growth, the social objective and the fight against poverty is also important for Europe because achieving them will help safeguard the European Union's economic independence. The major challenges facing the EU and its Member States in terms of employment and unemployment should be reflected in and integrated into the political framework of the EU employment guidelines.
At a time when the economic governance package, which aims to shore up the finances of the Member States and the Union as a whole, is under discussion, I cannot fail to underline the importance of its relationship with the Europe 2020 Strategy. I see the strategy's contribution to improving the consolidation of national and Union finances, innovation, and, consequently, competitiveness and growth as particularly important. This motion for a resolution, which is in line with some proposals on economic governance currently under discussion, sets out basic principles to be followed in future discussions, and establishes key ideas to take into account. In particular, I am referring to the need to follow a Community method that leads to increased unity between Member States, to the inclusion of a European Semester that enables improved coordination between national policies, and to the need for policies that encourage European competitiveness, such as support for innovation, for small and medium-sized enterprises and for the implementation of the Single Market.
The world in general and the European Union in particular have been experiencing difficult times, of which the current economic and financial crisis is an example. With the goal of bringing about the end of this situation, on 17 June 2010 the European Council adopted the Europe 2020 Strategy for employment and smart, sustainable and inclusive growth. It is a growth strategy for the next decade that boosts the European economy to achieve high standards of employment, productivity and social cohesion. The goals to be achieved by 2020 are ambitious: in terms of education, reducing school drop-out rates to below 10% and increasing the percentage of 30- to 34-year-olds who are graduates to 40%; in social terms, pulling 20 million people out of the risk of poverty and social exclusion. The intention is also to invest 3% of gross domestic product in scientific research.
I welcome the choice for Europe 2020 of flagship initiatives aimed at education, employment, young people, innovation, the digital agenda, the environment, globalisation, resource use, and combating exclusion, which will encourage growth and competitiveness. I also welcome the adoption of this strategy and call on the institutions of the European Union and the governments of the Member States to spare no efforts to achieve the goals set out in the Europe 2020 Strategy.
Reality is demonstrating that it is not enough to make statements of intent, however modest in social terms, in order for those goals to be achieved. This is particularly true when the proposed policies follow exactly the same course as those adopted before now, which are the root cause of the social crisis we are experiencing. That is the case with the Europe 2020 Strategy, with which they are now associating so--alled 'economic governance'.
The leap they are attempting to make in this so-called economic governance with the creation of the 'European Semester' - the deepening of the penalties relating to compliance with the Stability and Growth Pact, of the economic policy guidelines, and of any indicators that may be adopted - is not accompanied by a significant increase in the Community budget, which is always a crucial condition for moving towards economic and social cohesion, and for preventing the worsening of the current divergences. What they are intending is to create a veritable straightjacket for the Member States so that they will implement so-called austerity measures, which involves the deepening of the neoliberal agenda with all its serious antisocial consequences.
If there are any doubts about this, take a look at the Franco-German project on the so-called Pact for Competitiveness, which aims to raise the retirement age, put collective bargaining at risk, and deliver yet another blow to labour and social rights, all so as to ensure increased earnings for economic and financial interest groups.
We therefore voted against this motion for a resolution.
in writing. - (DE) Amendment 2 is intended to point out that the Commission needs to give greater consideration to the role of mobility and transport in this strategy. In the transport sector we need not only to contribute to CO2 reductions, but also to maintain Europe as a centre of production and development. Among other things, this includes increased investment in research and effective co-modality in the creation of trans-European networks.
in writing. - (DE) In the Europe 2020 Strategy the European Union declared employment policy to be a key issue. It is important that all the Member States pursue the declared objectives both jointly and individually, so that a high level of employment and productivity can be achieved in Europe. These aims can only be achieved if we all act together in areas such as combating structural unemployment, developing a skilled workforce, promoting job quality and improving the performance of education systems. I therefore support the motion for a resolution, which sets out economic and employment policy guidelines for the Member States.
'Europe 2020' is nothing less than a project comprising all the measures that the European Union must adopt to bring down by at least 20 million the number of people living in or at risk of poverty. Although ambitious, that target is the guiding principle behind the European Union's economic activity. That, of course, includes responsible activity aimed at changing the economic strategy itself, as far as the Member States are concerned, but even before that it is necessary for all the European institutions to work together towards a single goal. With the motion for a resolution on the Europe 2020 Strategy, Parliament has today adopted a series of proposals for the Council, so that together we can achieve the final target without crushing the hopes of every European citizen. These requirements pertain to the need to work with the European Investment Bank and the European Bank for Reconstruction and Development in drawing up a package of measures in the fields of energy, food security, climate change, health, youth policy, research and, above all, industrial policy aimed at creating strong social protection systems and cutting the unemployment rate.
in writing. - I voted for this resolution, which underlines that the Europe 2020 actions are of crucial importance to the future prospects of all European citizens, delivering sustainable jobs, long-term economic growth, and social progress; fears that the Europe 2020 Strategy will not be able to deliver on its promises due to its weak governance structure, and strongly urges the Council, therefore, to strengthen the Community method; reiterates the importance of integrating the EU 2020 goals into the economic governance framework and calls for the European Semester to be part of the legislative governance package, while including national parliaments and social partners at an early stage in order to foster democratic accountability, ownership and legitimacy; stresses that the achievement of Europe 2020 is essential and not optional.
in writing. - (RO) The economic crisis has had a disproportionate impact on social groups. It is alarming that the youth unemployment rate is double the average European rate. Reform programmes are needed to mitigate the effects of the crisis, which will result in the creation of jobs. In this context, I can mention the measures adopted by the Romanian Government aimed at encouraging entrepreneurial initiative among young people. In addition to increasing the number of jobs, it is also vital to improve their quality. We can achieve this objective by encouraging research and innovation, by having the business sector involved more in academic life and by adapting the school curriculum to the needs of the labour market.
In this regard, studies need to be carried out on economic development in Member States. In particular, they need to be coordinated at EU level and those areas need to be identified where the European Union can develop a comparative edge on the global market. Furthermore, recognition of diplomas at EU level would facilitate the free movement of labour and support the creation of a proper single European market. We will only be able to achieve the objectives set out in the Europe 2020 Strategy by devising specific proposals and allocating sufficient funds. Otherwise, we risk facing failure, just as happened in the case of the Lisbon Strategy.
This motion for a resolution endorses the Lisbon 'social breakdown' Strategy of which Europe 2020 is the continuation. What is worse, it makes it easier to control the national budgets via the European semester and promotes free trade. I voted against it.
The goal of the Europe 2020 Strategy is to lead Europe to recover from the crisis and emerge from it strengthened through job creation, and through smart, sustainable and inclusive growth. This is to be based on the European Union's five major objectives, namely: promoting employment; improving conditions for research, development and innovation; meeting climate change and energy targets; increasing levels of education; and promoting social inclusion, in particular by reducing poverty. These objectives are ambitious and we all need to make an extra effort to achieve them for the good of the EU and its citizens.
I reject the motion for a resolution on the Europe 2020 Strategy as I think it continues along the anti-social lines of the Brussels Consensus, which does not concern itself with the European people, but is designed to consolidate the neoliberal policies that have led us to the serious economic crisis that we are suffering. This crisis that we are going through is not a natural disaster but rather the consequence of the way in which the conservative, liberal and social democrat political forces have moved from the Washington Consensus to the Brussels Consensus, imposing no public intervention in the economy, pay restraint, and the privatisation of public services and of the main businesses in key sectors of the economy, such as energy and telecommunications. We already know the consequences of these neoliberal measures and of the Brussels Consensus: crisis, widespread unemployment, poverty and cuts in workers' rights and the welfare state. I therefore voted against this resolution on the Europe 2020 Strategy, because I consider this 'new' strategy to be more of the same: neoliberal measures that do not incorporate the necessary distribution of wealth, and improvement of the social and employment rights of the European people.
The realisation of the Europe 2020 Strategy is of fundamental significance for strengthening the EU and should not be merely an adjunct. The strategy is intended to promote the future prospects of European citizens as regards secure and sustainable jobs, long-term economic growth and social progress. If we are to implement this, the Community method needs to be reinforced and the objectives included in our economic policies. In order to guarantee the financing of the strategy it is essential that we have a catalogue of political initiatives, which no doubt includes the involvement of the EIB and EBRD as well as attracting private financing. Rejuvenating the internal market should also enable us to advance the ambitious aims more quickly and more effectively. In addition, there are numerous flagship initiatives such as Innovation Union, Youth on the Move and An Industrial Policy for the Globalisation Era, to name but a few. I did not vote in favour of the motion for a resolution, mainly because the financing of the Europe 2020 Strategy was unable to be resolved.
I should like to comment on the motion for a resolution on the Europe 2020 Strategy which has been adopted by the European Parliament. I fully agree with the position of Parliament, and I think we should strengthen the structure of governance of the strategy, because what has been done to date has not been specific enough and so has not been very effective.
In my opinion, gender equality is the key factor for achieving the ambitions of Europe 2020. Above all, we need to increase the proportion of women in work by eliminating by 2020 the current pay gap between women and men (the strategy assumes this will be done by 1% per year, in order to close the gap by 10% by 2020). Another very important question is the reduction of poverty among women. Iit is estimated that 17% of women live in poverty, and that most of these are lone mothers and immigrants.
The objectives of the strategy can be achieved principally by education and training. I am thinking, here, of financial support for young people and support for programmes related to the mobility of students and academic staff. Major emphasis should also be given to training and programmes which support a change of qualifications.
The need to emerge from the economic crisis, ensure sustainability and develop a 'smart economy' are the underlying objectives of the strategy that will mark out the future context of the European Union's market economy. High employment levels favouring social and territorial cohesion, productivity, efficient resource use, innovation and especially stronger economic governance should be the foundations of Europe's new path. They will be the subjects of our work over the coming years, based on which the Council's deliberations, the Commission's assessments and proposals and Parliament's political guidance should lead to concrete conclusions. For all the reasons above, I voted in favour of the motion for a resolution on the Europe 2020 Strategy. This resolution will supplement the initial proposal, highlighting the need to strengthen the strategy's governance proposals and calling on the Member States to give more careful thought to the ambitions of the strategy from a budgetary viewpoint and to focus on fighting unemployment through national programmes of reform.
The first signs from the implementation of the EU strategy for this decade are not particularly encouraging, just as the results of the Lisbon Strategy were not encouraging. It is clear from economic developments in the euro area and the problems of monetary union which the debt crisis highlighted in the region, that the Europe 2020 Strategy needs to focus on budgetary stability, policies for growth and the need for European economic governance, if it wants the ambitious targets it has set, such as increasing youth employment to 75% and increasing investments in research to 3%, not to end up as simple symbolic pronouncements. The motion for a resolution by the Group of the European People's Party (Christian Democrats) on the Europe 2020 Strategy moves in this direction and I voted for it.
The document Europe 2020 - A strategy for smart, sustainable and inclusive growth sets out a series of measures that should help Europe to recover from the crisis and emerge from it strengthened through job creation, and through smart, sustainable and inclusive growth. This is to be based on the EU's five great objectives: promoting employment; improving conditions for research, development and innovation; meeting climate change and energy targets; increasing levels of education; and promoting social inclusion, in particular by reducing poverty. I voted for this motion for a resolution because I agree with the proposals tabled by the European Parliament, specifically the need for the governance of the Europe 2020 Strategy to be strengthened. We cannot over-emphasise the actions taken under the banner of the 'Europe 2020' Strategy are crucial to realising the expectations of the European public.
in writing. - Among the articles that brought us to support that text, is Article 12, which: welcomes the flagship initiative on 'Innovation Union' as a key driver to achieve Europe 2020 objectives, which addresses the major societal challenges like energy and food security, climate change, health and an ageing population; recalls that the 3% target is composed of a 2% (private expenditure) share and a 1% (public expenditure) share; notes that there are still particular shortcomings in the field of private research spending which can only be overcome by adapting the regulatory environment for companies, including SMEs and welcomes, therefore, the Commission's intention to improve framework conditions for business to innovate, in particular with respect to intellectual property rights.
Europe is facing a difficult challenge: to cut unemployment and at the same time build a people-oriented economy. We realise that the Europe 2020 Strategy has high ambitions and requires us to stand firm at both national and European levels. The global economic crisis has unfortunately wiped out many of the results achieved so far, showing just how fragile the national economies often are. That is why now more than ever we need to redouble our efforts, sustained by the principle that together we are stronger. No Member State should or can effectively tackle global challenges by acting alone. To revive the challenge of sustainable growth, we have to use all the political means and financial instruments at our disposal. I voted in favour of this resolution because stronger coordination of the Member States' employment policies is essential, and that can only be achieved if the common goals are consistent and credible. We have to build a new economic model based on knowledge and high employment. This challenge marks the beginning of a new stage of European integration, one that pays greater attention to employment and social security and mobilises all the actors present in Europe.
The Europe 2020 Strategy establishes European Union goals of smart, sustainable and inclusive growth for the coming years. There are certain crucial aspects to achieving this goal, such as strengthening the governance and funding of the cohesion policy. The current European Union programme should involve increased participation by all stakeholders in setting out its policies and implementing actions, as this is suggested to be the main cause of the Lisbon Strategy's failure. Therefore, all institutional actors - at European, national, regional and local level - must be called on, as well as civil society, to implement this strategy.
In this context, I would stress the need to implement the Territorial Pact of Local and Regional Authorities for Europe 2020. Strong cohesion policy is needed for all European regions, as an essential prerequisite for implementing the Europe 2020 Strategy. The cohesion policy is cross-cutting in nature and is therefore a key element in the strategy's success, so its complementary nature should be made clear. Economic growth and an atmosphere of job creation should be incentivised as part of this programme, in order to reserve a particular role for small and medium-sized enterprises (SME), which are the engine of European economic growth.
For the above reasons, I voted for this motion for a resolution in plenary.
in writing. - The Commission's EU 2020 Strategy is essential in order to enhance the EU's growth and competitiveness as it emerges from the economic crisis. However, its objectives can only be achieved with a coordinated and focused approach from all member states. I voted in favour of the resolution on the Europe 2020 Strategy because I believe that it sets out the need for Member States to be completely committed to the strategy's targets. The resolution calls for the economic governance of the EU 2020 strategy to be better coordinated and I fully support this because it outlines the need for a credible funding framework to be established by national governments. Member States should also ensure that policies, as well as budgets, are aligned with EU 2020 targets, especially with regards to objectives such as tackling unemployment and social inclusion. I also welcome the resolution's proposals that the next Multiannual Financial Framework should reflect EU 2020 ambitions.
The employment guidelines proposed by the Commission and approved by the Council present the European Union's current common priorities and Member States' objectives regarding their national employment policies. Some of the EU-level employment guidelines entail increasing participation in the labour market, including that of specific population sub-groups, reducing structural unemployment and promoting the quality of jobs, developing a well-qualified workforce which will meet the labour market's needs and improving the performance of education systems which will provide vocational training at every level.
I think that Member States and the European Union must get involved in drawing up a coordinated employment strategy which will promote a skilled, qualified and adaptable workforce, as well as labour markets capable of responding quickly to the economy's development.
I also support the initiative from the rapporteur to promote the battle against social exclusion and the reduction of poverty, key objectives in the Europe 2020 Strategy. These are the reasons why I voted for this resolution.
in writing. - (LT) I voted in favour of this motion for a resolution, because there is an urgent need to step up efforts at all levels to ensure that the European Union employment guidelines are properly implemented. Only by properly implementing these guidelines will it be possible to increase labour market participation, develop a skilled workforce, and improve the quality and performance of education and training systems. Furthermore, the goal of the guidelines for the employment policies is to ensure that, under the Europe 2020 Strategy and economic governance, the employment targets are achieved and sustainable economic growth and social progress are guaranteed. I believe that it is very important for the Member States to make every effort to deliver on the commitments made to increase employment levels, improve people's skills, create job opportunities, reduce poverty and enhance social inclusion. The European Commission and the Member States must be ready to ensure that these guidelines are implemented together with social partners and regional and local institutions, which must participate in drawing up and implementing national reform programmes. As a result of the economic and financial crisis, the situation in Europe's labour market is still tense and therefore combating unemployment must be one of the most important policy priorities for both the European Union and Member States.
The European Employment Strategy and the national strategies applied by the Member States are among the main instruments designed to ensure the Europe 2020 Strategy objectives are achieved. It is therefore very important to work with the business sector and social partners to implement the employment policy guidelines correctly and effectively. I enthusiastically welcome the guidelines and concerns set out in the proposal: the need to strengthen government responsibility and create ambitious targets, in order to achieve the goals stipulated in the 2020 Strategy; the need to ensure that the employment policy guidelines are implemented; and the need to ensure that job creation is given the highest priority in the National Reform Programmes.
The Union lacks a strong horizontal policy to combat unemployment and social exclusion, which would undeniably involve a cohesive economic governance package suited to responding to the needs of the Union and its Member States; it would also require ambitious targets such as those set out in the Europe 2020 Strategy to be achieved.
This motion for a resolution of the European Parliament on implementation of the guidelines for the employment policies of the Member States rests on a number of pillars, of which I would highlight: the current economic crisis, which is increasing unemployment and social exclusion; the need to create synergies that encourage development with a view to pursuing the objectives of the Europe 2020 Strategy; and the Commission's proposal that, under the terms of the Annual Growth Survey, the same employment policy guidelines should be adopted for 2011 as for 2010. To overcome this situation, it is crucial to make a joint effort at all levels: governments, social partners and civil society.
The European Union is playing a crucial role here in directing the policies to be followed and in respect for the principle of subsidiarity, by encouraging social dialogue and promoting the adoption of fair and effective measures. I hope that these guidelines will contribute to helping to overcome the crisis, consolidate social-protection systems and relaunch the economy so that we can achieve the goals set out in the Europe 2020 Strategy.
We find it regrettable that the European Commission is maintaining the same employment policy guidelines as those adopted for 2010, so we are maintaining the same critical position as we adopted then.
Although the European Parliament's motion for aresolution makes some criticisms of the policies that have been followed and calls for the very limited social objectives of the Europe 2020 Strategy to be met, it does not get to the root of the problem of unemployment and job insecurity, it does not seek to eliminate their causes, it does not resolve to revoke these austerity programmes, and it does not make serious criticisms of the demands being made of the Member States with the most serious difficulties in blindly complying with the ridiculous criteria of the Stability Pact.
On the contrary, it puts forward the opinion that the tools included in the European Semester are a positive response, forgetting that the European Commission's proposals on so-called 'economic governance' not only constitute an attack on the Member States' sovereignty, but will also aggravate the social situation by continuing to prioritise monetary criteria over social welfare and progress.
Following the Commission communication on the Annual Growth Survey: advancing the EU's comprehensive response to the crisis, Parliament, myself included, has voted in favour of a resolution urging the Council and the Commission to work together to achieve our employment targets, as contained in the Europe 2020 Strategy. In the opinion of the rapporteur, Mrs Berès, we need to provide the Member States with policy advice without, however, interfering too much in national policy, and to supply guidelines so that the interested parties can all work to the same plan. The lack of jobs, particularly in recent years, is a serious problem and must be tackled with a dash of ambition to ensure that by 2020 we can guarantee 75% of Europeans decent, secure jobs that meet the needs of the wide range of people who are preparing for the world of work. A particular effort is needed for certain groups, including women - especially mothers - young people and immigrants.
in writing. - I voted for this resolution, which stresses the importance of policies facilitating the transition of young people from school to work; stresses that it is clear that early school leavers are a group at high risk of poverty, and emphasises that any flexible or temporary forms of work used in this context should incorporate the right to training and access to social security and ensure that people make the transition into more secure employment.
During these years in which we are recovering from the economic and financial crisis that has hit many countries in the Union, when our governments are striving to implement common policies and strategies in order to attain the goals that we have all identified and decided to pursue together, I believe it is important to acknowledge Parliament's deserved and rightful central position as the most representative institution in the European Union. It is a matter of acknowledging its representativeness and its function, not least with regard to the provisions of the Treaties.
The importance of the economic and employment policy guidelines must certainly be a focus of the European Semester and must adapt to the variations in the Annual Growth Survey and to our countries' implementation times. The consultative function deserves the right amount of space and the time needed for analysis and adjustment to the general framework. I therefore declare that I voted in favour.
The guidelines for employment are synonyms for an increased retirement age and a flexible labour market. Although this motion for a resolution has the virtue of reminding the EU that wage policy is a national responsibility, it still endorses the above. I therefore voted against it.
The European Employment Strategy and the guidelines for the employment policies of the Member States are some of the main instruments aiming to guide the policy of the European Union and the Member States in achieving the objectives and targets set out in the Europe 2020 Strategy. Combating unemployment and creating sustainable jobs is the European Union's great challenge for the next 10 years, and we must all play our part in making it a success.
One of the key objectives of the Europe 2020 Strategy is to achieve an employment rate of 75%. The economic crisis faced by the EU continues to pose the challenge of how to curb increasing unemployment and social exclusion. The European employment strategy and its guidelines therefore represent an important instrument for curbing unemployment. It is also intended to steer efforts by the Member States in the right direction. As a result, the Member States are required to include social partners, regional and local authorities as well as civil society in their actions. In addition, it should be able to be guaranteed that both employment policy guidelines and the creation of new jobs will be ensured. To underline the seriousness of this key objective, the Member States are in future required to submit reports on their progress. In addition, the individual Member States are required to pay attention to national objectives, including the problems of integrating sub-groups such as women, people with disabilities and older workers, as well as the problem of the working poor. I did not vote in favour of the motion for a resolution because in my opinion there is too much interference with national law here, particularly in the area of the regulation of social partners.
The implementation of the guidelines for the employment policies of the Member States is crucial for the implementation of the guidelines included in the Europe 2020 Strategy. European Parliament involvement in these policies must not be neglected. Debate encourages ideas, and ideas and strategies are needed to overcome the current economic crisis. There are a number of important concerns in this motion for a resolution that I share: ensuring that the employment guidelines are implemented; stepping up action to deliver on more and better jobs; and acting decisively to deliver on fighting poverty and social exclusion. In order to ensure success in all these policies, it is crucial to make a joint effort at all levels: governments, social partners and civil society.
in writing. - In this resolution, Parliament (1) considers that, in the light of the Commission's proposal to maintain the employment policy guidelines adopted in 2010 for 2011, the recommendations on the Member States' national reform programmes (NRPs) have become the main macroeconomic surveillance and orientation tool, and deplores the failure to involve Parliament in this process and the lack of debate concerning it; and (2) considers that the major challenges faced by the EU and the Member States with regard to employment and unemployment should also be duly reflected in the future process to address macroeconomic imbalances, within the policy framework of the European Employment Guidelines;
I am voting for this report because I agree with the rapporteur's position on the need to keep the Employment Guidelines stable until the midterm review of the Europe 2020Sstrategy. The integrated economic and employment policy guidelines must be the main thrust of the European Semester, and if the key messages of the annual growth survey depart from the content of the guidelines, these should consequently be amended to ensure consistency. I also agree with the involvement of stakeholders in the design, implementation, monitoring and evaluation of the National Reform Programmes. I would also stress the recommendations of the Committee on Economic and Monetary Affairs (ECON) so that the importance of the guidelines for the economic and employment policies of the Member States should not be diminished in order to achieve ownership and democratic accountability.
in writing. - (LT) Following the assessment of preliminary National Reform Programmes (NRPs), the European Commission presented a proposal to keep the employment guidelines adopted by the Council last year stable until 2014 in order to devote most attention to their implementation. This proposal by the Commission is understandable because the employment guidelines are an integral part of the Europe 2020 Strategy and they must be fully transposed into the Member States' national programmes, and therefore the Member States should focus as much as possible on their implementation. Although these guidelines will not be reviewed annually as a rule, the main priority of the European Union's employment strategy must continue to be full employment which would increase economic growth and competitiveness and strengthen social cohesion.
The examination of the Member States' draft National Reform Programmes shows that Member States should continue to make every effort to address the following priority areas: increasing labour market participation and reducing structural unemployment, developing a skilled workforce responding to labour market needs, promoting lifelong learning, improving the performance of education and training systems at all levels and increasing participation in tertiary education, promoting social inclusion and combating poverty. I would therefore like to call on the Member States to ensure the employment and social policy is implemented as effectively as possible, by drawing up, observing and assessing these national programmes.
I would like to express my concern at the current employment situation. I would argue that unemployment is the real social problem of today. Although good signs of recovery can be glimpsed at a macro-economic level, industry cannot reabsorb all the workers that it has laid off in recent months, who now face the difficulty of re-entering the labour market. The same applies to young people and women. These problems are extremely important and pressing. Among the objectives of the Europe 2020 Strategy, the Commission prioritised increasing employment, strengthening the single market and encouraging growth. The European Union and this Parliament in particular have done well in tackling the problem, but concrete action is needed to attain these goals.
The EU must work towards channelling and rationalising its resources, while investing in transport, energy and telecommunications infrastructure: in this respect, the turning point will be the creation of project companies guaranteed and financed by project bonds. That will both enable the Union to retain its competitive edge in the global market and provide people with new job opportunities. The whole system should be put into practice, albeit step by step, as soon as possible.
I voted against the Beres report on the guidelines for the employment policies of the Member States. The report proposes that the integrated economic policy and employment guidelines for the Member States adopted for 2010 should be upheld in 2011 and thus that the Europe 2020 Strategy should be fully integrated into National Reform Programmes. Unfortunately, the report calls for the same economic policies and the same employment guidelines to be applied that resulted in the crisis and the failure to deal with it. It calls for the same political choices and practices to be followed that made Europeans suffer austerity measures and sovereign Member States fall prey to the speculation mafia. Finally, it calls for the employment policies that have resulted in a mediaeval labour market, that have increased unemployment and under-employment, that promote flexible forms of work and attack the wages and pensions and rights of European workers, especially young workers, to be continued.
I voted for this report because I advocate an annual review of the Europe 2020 Strategy, the main focus of which should be the integrated economic and employment policy guidelines. It is necessary for the Commission and the Council to ensure that the integrated guidelines constitute the main thrust of the European Semester. The involvement of stakeholders, including the social partners and parliamentary bodies in the design, implementation, monitoring and evaluation of the National Reform Programmes, is a crucial element of effective governance of the employment and social policies by the Member States.
As I said about the report by my colleagues Ms Gruny and Mr Ory, 'society has evolved, the world has changed, and labour relations must accompany this change'. For that very reason, I believe that the review of the employment guidelines under the umbrella of the Europe 2020 Strategy should commit to flexibility and to new ways of working as a way of fostering economic development and of combating poverty.
Given that the crisis has meant that the number of unemployed people in Europe has increased from 16 million in 2008 to 23 million in 2010, any exit strategy has to involve the recovery of jobs. This is only possible if there is a clear focus on innovation, flexible working and new models for work, and training for young people in an increasingly competitive market. The Europe 2020 Strategy leaves the way open to these, and the Member States must make proper use of them so as to boost employment and give impetus to the European economy.
The Treaty on the Functioning of the European Union obliges the Council to produce guidelines for the employment policies of the Member States every year and to consult the European Parliament before adopting these decisions. These, then, are the circumstances under which we are asked to give our opinion on this matter.
The economic and financial situation being experienced by the majority of the countries requires the attention given to the Member States' employment policies to be redoubled. The Europe 2020 Strategy sets out these guidelines, but it is necessary for all Member States to transpose these guidelines and turn them into concrete measures to be integrated into the National Reform Programmes that they have to submit this April.
I agree with the rapporteur's recommendations, so I am voting in favour of this proposal for a Council decision on the guidelines for the employment policies of the Member States.
We disagree that the European Commission should maintain the same employment policy guidelines for 2011 as those adopted for 2010, so we are maintaining the same critical position as we adopted then. In fact, the aforementioned guidelines are clearly inadequate when we look at the figures relating to the 25 million unemployed and 30 million people in precarious or poorly paid jobs.
It is also unacceptable that the European Parliament supports the close link between these guidelines and the neoliberal economic measures that the Commission continues to develop, specifically those included in the Europe 2020 Strategy, or also in the six pieces of legislation included in the package of the so-called 'European Semester'. It is well known that the European Commission's proposals on so-called 'economic governance' not only constitute an attack on the Member States' sovereignty but will worsen the social situation by continuing to prioritise monetary criteria over social welfare and well-being.
For all these reasons, we voted against this report.
In view of the ageing of society, demographic changes indicating a movement of population from rural to urban areas and the increasing stratification of society in terms of income, it is essential to take preventative action. Particularly adverse phenomena are to be seen in rural areas, where the number of young people wanting to take over the running of farms continues to fall. They are leaving rural areas to get away from low incomes and poor access to services. Those who stay cannot find work outside of agriculture. In the worst situation, however, are the female residents of rural areas, who very rarely are the owners of farms, but despite this they work very hard on their husband's farm.
This is why it is essential to keep young farmers in rural areas by guaranteeing them a decent income and standard of living. Those, however, who do not find work in rural areas, should be guaranteed education which will allow them to find employment. Also needed is a campaign to persuade people to join the Lifelong Learning Programme and to retrain. It is also essential to have programmes which support the enterprise of women and make it easier for women to run their own business, including businesses not connected with agriculture.
in writing. - I voted for this report. Following the assessment of preliminary National Reform Programmes (NRPs) presented by the Member States under the Europe 2020 strategy, and in parallel with the presentation of the first Annual Growth Survey, the Commission adopted on 12 January a proposal for a Council decision that suggested confirming the validity, for 2011, of the integrated economic policy and employment guidelines of the Member States adopted in 2010. This proposal takes account of the fact that the new Europe 2020 integrated guidelines are to be fully transposed into the policy measures and sequencing of the reforms of the Member States to be presented in the final NRPs due in April 2011. Furthermore, the Commission's proposal is based on the commitment included in the Employment Guidelines of 2010 to keep the guidelines stable, as far as possible, until 2014 so that the Member States can focus on their implementation
This report endorses the harmful employment guidelines of the Commission and the Council. It actually supports EU authoritarianism where increasing the retirement age, creating a flexible labour market and cutting budgets and wages are concerned. The rapporteur also endorses this. She is, all the same, a member of a party that claims to be socialist. I voted against the report.
The European Employment Strategy and the guidelines for the employment policies of the Member States are some of the main instruments aiming to guide the policy of the European Union and the Member States in realising the objectives and targets set out in the Europe 2020 Strategy. Combating unemployment and creating sustainable jobs is the EU's great challenge for the next 10 years, and we must all play our part in making it a success. We must stress the importance of focusing the annual review of the Europe 2020 Strategy on the integrated economic policy and employment guidelines.
I am against this report on the employment policies of the Member States essentially for one reason, which is that it repeats and includes the guidelines adopted by this House last September, which sought to facilitate access to employment for the Roma people. I agree with facilitating access to the labour market for people with different abilities, the young, the elderly and women, but I really fail to understand on what grounds we should particularly facilitate access for a given (and rather problematic) ethnic group such as the Roma.
I voted in favour of the Berès report because, with the adoption of this text, the Member States will, according to the Europe 2020 Strategy, have to present their 2010 employment initiatives and guidelines by April 2011. The Commission's proposal to maintain the guidelines for the Member States' employment policies adopted in 2010 for 2011 is perfectly in line with the Europe 2020 Strategy and is supported by Parliament through this report. All EU Member States are therefore called on to fight unemployment, especially youth unemployment, by means of constructive proposals with precise deadlines for providing a concrete response to the problem of employment and poverty.
I am voting for this proposal for a Council decision on guidelines for the employment policies of the Member States and I agree with the rapporteur's recommendations. The Treaty on the Functioning of the European Union obliges the Council to produce guidelines for the employment policies of the Member States every year and to consult the European Parliament beforehand. I believe that it is necessary for the Commission and the Council to ensure that the guidelines are the main thrust of the European Semester. The involvement of stakeholders, including the social partners and parliamentary bodies in the design, implementation, monitoring and evaluation of the National Reform Programmes, is a crucial element of effective governance of the employment and social policies by the Member States. Without the Member States' profound involvement, the Europe 2020 Strategy cannot succeed; I hope that this will not come about.
in writing. - On 12 January 2010, following assessment of preliminary national reform programmes (NRPs) presented by the Member States under the Europe 2020 strategy, and in parallel with the presentation of the first Annual Growth Survey, the Commission adopted a proposal for a Council decision in favour of confirming the validity, for 2011, of the Member States' integrated economic policy and employment guidelines adopted in 2010. This proposal takes account of the fact that the new Europe 2020 integrated guidelines are to be fully transposed in the Member States' policy measures and sequencing of reforms to be presented in the final NRPs due in April 2011. Furthermore, the Commission's proposal is based on the commitment included in the 2010 Employment Guidelines to keep the guidelines stable, insofar as possible, until 2014 so that the Member States can focus on their implementation.
I voted in favour of the report by Mrs Berès because I agree with what it says about the policies that should be adopted to promote employment in the European Union. The new Europe 2020 integrated guidelines must be fully included in the Member States' policy measures and initiatives. Each individual Member State's ongoing commitment to stick to the 2014 targets will be crucial. Unemployment, especially youth unemployment, remains one of the targets requiring the greatest commitment from us to tackle it at its roots, because it reduces not only immediate spending power but also all future investment strategies, causing very serious social unease that goes beyond mere economic factors. It is not only the number of jobs that must be increased, but also their quality, and this requires action particularly by the Member States, which must also maintain their commitment to fighting poverty and promoting social inclusion.
Unemployment is a major problem and a difficult one to solve. It puts a drain on public finances. On the expenditure side, amounts paid as benefits and other social allowances go up, increasing the cost of various kinds of programme for combating unemployment and for encouraging a return to work. On the income side there is no production and no tax is collected. The number of unemployed people in the Union has reached over 23 million, which means that in the last year half a million people have lost their jobs. Every effort should be made to achieve the target set in EU2020 of raising the level of employment among people in the 20-64 age bracket to 75%. Let us remember that unemployment is highest among citizens under 25 - over 20%.
I voted for this motion for a resolution because I believe it is necessary to face up to the increasing volatility in food prices and commodities, with an increase of around 90% in 2010, which have led to problems in the operation of the food supply chains that make the measures proposed in this resolution necessary. These measures include internal action, such as: a strong common agricultural policy that is capable of compensating farmers facing increased costs; greater commitment to small, organic farms producing for local consumption; tabling adequate proposals relating to the Markets in Financial Instruments Directive and the Market Abuse Directive; giving the European Securities and Markets Authority more powers to oversee raw materials markets or even to issue a mandate to regulators and supervisory bodies to restrict speculation. The European Union also needs a strategy at global level to combat speculation, which includes international coordination of a mechanism to prevent excessive price fluctuation and the creation of specific regulation to be applied to the greatest possible number of countries.
I voted in favour of this motion for a resolution on rising food prices. Food prices have peaked for the seventh consecutive month between 2010 and 2011, reaching the highest levels since 1990. Commodity price hikes have become a destabilising factor in the global economy, which have helped spark riots and unrest in a number of developing countries and most recently in Algeria, Tunisia and Egypt. Poverty and famine still exist in the European Union, and 79 million people still live below the poverty line. I therefore agree with the call made in the resolution for immediate action to ensure food security for EU citizens and at global level. It is also very important for food to be available to consumers at reasonable prices, and, at the same time, for a fair standard of living to be ensured for farmers. I therefore call on the EU to support rural development, increasing investment in food security, and taking particular account of urgent hunger needs, small-scale farming and social protection programmes.
The index of food prices on the financial markets has shown an uncontrollable rise in these prices over recent months, due to the international economic and financial crisis and also the recent environmental disasters resulting from climate change. The situation is aggravated even further by speculation, which has been responsible for up to 50% of the price rises, preventing many people from enjoying food security and generating political instability especially in poorer nations. As we know, this can have a domino effect and end up threatening peace and security in other countries.
Food security is a fundamental human right and is included among the Millennium Development Goals, as well as being a common agricultural policy objective. The European Union therefore has a duty to confirm both its commitment to establish a sound agricultural and rural development policy and also its support for research and technological innovation aimed at improving productivity, while meeting energy efficiency and sustainability requirements.
Sustainability also means promoting the production and marketing of traditional local produce, by offering suitable financial incentives and the chance for small and medium-sized enterprises to access credit. I believe it is equally important to adopt clear and transparent regulations to prevent speculation, which is particularly damaging to the health of many Europeans, and to make Europe's agricultural production competitive.
The popular uprisings in Tunisia and Egypt and the mass demonstrations in a series of other countries are directly challenging poverty and unemployment. The angry demonstrations by people living below the poverty line highlight the dead end into which the general economic crisis and their efforts to shift the burden of it on to the workers have brought the political forces of capital and its political representatives The FAO emphasised just a few years ago that the number of people who found it difficult or impossible to obtain the food they needed in order to survive was higher than ever before in the history of mankind, having passed the 1 billion mark, and that this would inevitably cause serious social unrest. The problem of poverty in the world is not a matter of inadequate resources; it is the result of imperialist aggression and capitalist exploitation of natural resources based solely on the profit motive.
Food prices did not stop rising after the 2007 food crisis; on the contrary, they continued to rise even more sharply. Within the context of the economic crisis, stock exchange gambling on the back of farm production and human hunger is the way to over-concentrate capital and maintain its profitability. In 2010, agricultural produce generated the biggest gains on the stock exchanges.
Rising food prices in the European Union and worldwide pose a major problem in 2011. There are different causes for this and it is difficult to anticipate and control them. However, there are also causes which we can and need to control. A slow supply chain with too many intermediaries, natural disasters caused by climate change, low incomes earned in the agricultural sector or the volatility of the agricultural product market are just some of the reasons why the price of agricultural products has risen in an unacceptable manner across Europe.
I think that decision makers at European level must make reducing food prices a major objective on the European and global political agenda. Obviously, we are not talking about interfering in the operation of the free market, but about eliminating the speculative behaviour which sponges unjustifiably off the demand and supply chain, having an illegal influence on and distorting how prices are set. I voted for this motion for a resolution as Europe needs measures to ensure that food prices are not increased artificially by intermediaries involved in speculation. The European Union needs to simplify the food supply chain so that parasitic intermediaries are removed from the trade cycle. This will allow both citizens and producers to benefit, while making it easier to overcome the economic crisis.
in writing. - (RO) I voted in favour of this document. Although, according to forecasts, global cereal, wheat and sugar stocks will be higher than in 2007 and there does not seem to be any recurrence of the situation that led to the food crisis in 2008, there is an over-reaction by the markets, causing excessive volatility, which can be explained by the actions of speculators' investments funds. Furthermore, whole sectors of the agricultural industry are under threat. I see this situation in my own country, Romania. Indeed, the 5% increase in the VAT rate, which has reached 24%, was reflected immediately in price rises. It is difficult to accept that a livestock farmer toiling day in day out is the victim of a market game which is played tens of thousands of kilometres away on the computers of companies which have nothing to do with agriculture, but have sufficient money to destabilise global markets.
In our report on the recognition of agriculture as a strategic sector in the context of food security, adopted in December, we stated that the right to food security is a fundamental human right, and that the EU has a duty to feed its citizens. In line with our position, it is our duty today to denounce the rise in food prices, which have soared over the last seven months. There are many reasons for this rise, but we should focus above all on price volatility and speculation on basic foodstuffs, since they destabilise our economies and create uncertainty. Stopping speculation is absolutely crucial, as is combating climate change. Indeed, food security and climatic and environmental conditions are closely linked; they make the coordination of environmental and agricultural policies vitally important. We should also turn our attention to developing countries and support them in their efforts to achieve food self-sufficiency, in contrast to everything that has been done in recent years. The challenge is huge: in Europe alone, almost 80 million people still live below the poverty line.
in writing. - (LT) I voted in favour of this motion for a resolution, because there is a need to take specific action to ensure food security for EU citizens and at global level. Food prices have peaked for the seventh consecutive month between 2010 and 2011, reaching the highest levels since the Food and Agriculture Organisation started measuring food prices in 1990. Commodity price hikes have become a destabilising factor in a number of developing countries. Furthermore, the recent riots and unrest in Algeria, Tunisia and Egypt have had a significant impact on this. Food must be available to consumers at reasonable prices, and, at the same time, a fair standard of living should be ensured for farmers. The European Union therefore has a duty to ensure food security for its citizens. Attention should be drawn to declining farm incomes in the EU, caused by rising production costs and price volatility, which impact negatively on farmers' ability to maintain production. There is also a need to highlight the costs that European farmers have to bear in meeting the highest food safety, environmental, animal welfare and labour standards in the world. Farmers should be compensated for these additional costs and for providing public goods to society.
I abstained from the vote on rising food prices. The motion for a resolution contains a number of positive points, such as the priority of the agricultural sector in development policy. However, important points contained in the initial motion for a resolution by the Confederal Group of the European United Left/Nordic Green Left are missing from the joint motion for a resolution. To be precise, no link is made between the food crisis and the price rises caused by the agricultural and trade policies applied and, therefore, no proposal is made to change that framework. Also, the motion for a resolution calls for the food problem to be resolved by the World Trade Organisation and the G20, which is not only contrary to the demands by farmers; it also replaces the UN framework, thereby promoting decisions by the same people who caused and perpetuated the problem with their political choices. Also, the motion for a resolution does not make any reference whatsoever to the basic concept of food sovereignty, even though it is prerequisite to food security. Finally, it addresses the problem of speculation and rising food prices in a very inadequate manner, by referring simply to 'transparency' in food prices, with no mention as to how to put an end to financial mechanisms which can be used to create speculation.
in writing. - (DA) We have voted in favour of the motion for a resolution on rising food prices. We recognise the fact that we currently have major problems in the food sector, and in this regard we believe that we can achieve a great deal by intervening with regard to speculation on foodstuffs. That is why we have voted in favour of this resolution. However, we do not support an increase in the budget for the EU's agricultural aid, nor do we support an extension of the market management instruments. Furthermore, we are not in favour of the increased use of GMOs in food production.
Global food prices have reached dramatic levels recently. Indeed, last December they overtook the prices recorded at the peak of the economic crisis. The UN stated recently that it considered improbable the scenario where excessive demand in relation to supply would be behind these price fluctuations. In the mid-1990s a speculative market was created which had food products at its heart and has grown during the financial crisis. Speculators are currently taking advantage of the lack of regulation of the markets, earning millions from this activity. This type of speculative behaviour has a direct impact on people's standard of living and can contribute to political instability. Therefore, I think that the European Union needs to combat speculation involving food prices through regulation and transparency. For this reason, I voted for the motion for a resolution on rising food prices.
in writing. - (RO) The global economic crisis and the rise in food and fuel prices have caused poverty and hunger for millions of citizens, but especially for poor people living in developing countries, who are the most vulnerable to the adverse impact of price volatility and the food crisis. The European Union as a whole is and remains the main producer of food. For this reason, common skills must be developed in conducting research and providing training in sustainable farming methods and new technologies so as to ease the collapse of agricultural systems and prevent this crisis temporarily. I believe that the European Union and Member States have a duty to adopt a joint commercial strategy which will provide sufficient protection to food markets, and to decide together on their own agricultural and food production policies.
in writing. - (SV) We Swedish Social Democrats voted against the motion for a resolution on rising food prices. We welcome the debate on food prices and price fluctuations, particularly with regard to speculation on food commodities and the weak competition in certain parts of the food chain, but we nevertheless do not believe that this resolution provides an adequate description of the problem. The claims of direct threats to Europe's food supply are grossly exaggerated. We are also opposed to the concern about rising food prices being used to justify a European agricultural policy based on extensive direct subsidies and regulation of the market. The resolution's monotonous focus on the agricultural sector means that the significance of other social factors for the ability to deal with substantial price rises is ignored - we are thinking primarily of the lack of democratic institutions in many countries, inequality when it comes to income and weak welfare systems.
The Food and Agriculture Organisation of the United Nations (FAO) warned in January of possible increases in the price of food products in 2011 after they had hit record highs in 2010 and following the increase during the 2008 food crisis. The FAO food price index of 55 basic foodstuffs has increased for the sixth consecutive month to 214.7 points, above the previous record high of 213.5 points that was hit in June 2008. As it stands, food prices increased for the seventh consecutive month between 2010 and 2011 to the highest levels since the FAO started analysing food prices in 1990.
As I have already argued in the past, I believe that concrete measures must be taken in the context of the common agricultural policy to increase production, to better supply markets and to ensure greater price stability, as well as to ensure that production meets Europeans' consumer needs. As I have been arguing, agriculture must be viewed as a strategic sector that is crucial to guaranteeing the food security of populations, especially at times of crisis like the one we are experiencing.
The right to food is a fundamental right that is achieved when all people have permanent physical and economic access to sufficient, safe and nutritious food to meet their requirements for living an active and healthy life.
I consider it to be an unacceptable failure that hunger exists in the European Union and the world. In fact, the United Nations Food and Agriculture Organisation (FAO) estimates that the number of undernourished people in the world reached 925 million in 2010. Rising food prices coupled with unpredictable shortages of supply may cause this situation to worsen.
I therefore advocate a strong and sustainable agricultural sector across the EU and a thriving and sustainable rural environment. The common agricultural policy should ensure this objective. I would also draw attention to declining farm incomes in the EU, caused by rising production costs and price volatility, which impact negatively on the farmers' ability to maintain production. Moreover, European farmers have to meet the highest food safety, environmental, animal welfare and labour standards in the world.
in writing. - (PT) The motion for a resolution includes several significant aspects, such as: the need to prioritise agriculture in development aid and acknowledge the divestment that has been taking place in this area; the need for strategic stocks and intervention; and the need for market intervention instruments to become a key aspect of the future common agricultural policy, even though these instruments are not specified later and it is true that many people are only advocating so-called 'emergency mechanisms', compatible with the liberalisation of the market that has been pursued. Nevertheless, the resolution misses out crucial points and includes others that are negative or even unacceptable.
It does not mention that the food crisis is the result of current agricultural and trade policies such as the CAP and free trade, and it does not make the fair and necessary criticism of these policies or call for the change that is needed. It accepts the integration of agriculture into the World Trade Organisation (WTO), although it does propose measures to mitigate this inclusion; for our part, we maintain that agriculture should remain outside the WTO. The basic concept of food sovereignty, which cannot be dissociated from food security, is not touched on. The problem of speculation is touched on, but very inadequately. The measures suggested do not go much beyond demands for 'greater transparency' in the market, which is clearly insufficient.
Climate change and speculation on the commodity markets are among the main factors threatening food security both within the European Union and outside. Based on this belief, I support the motion for a resolution calling for urgent measures to combat the manipulation of food commodity prices and to ensure that agricultural production is maintained in the EU. It is in fact beyond doubt that droughts, floods, fires and storms - phenomena that occur more frequently now than in the past - are reducing agricultural production capacity worldwide. Good soil and water management are therefore essential to prevent the loss of farmland. It is also necessary to curb the abusive speculation that burdens the markets for food products, agricultural raw materials and energy. Food security depends on having a strong policy that guarantees a future for our young farmers and encourages the introduction of more effective and sustainable farming practices in the less developed countries.
The rise in food prices is unacceptable. Poor harvests in Russia and Ukraine cannot possibly explain the 91% rise for wheat, and still less the rise of 57% for maize, 33% for soybean and 32% for sugar. Clearly, the crazy world of finance is today speculating on the food markets, without ever wanting to touch the goods themselves, which are constantly bought and sold. Access to these markets should be reserved for professional buyers only. However, the main problem remains the need to increase world agricultural productivity. In order to feed 9 billion people better, agricultural production needs to increase by 60-70%. Only access to more efficient agriculture will enable us to conquer hunger. New seeds, as well as input- and water-saving techniques, will be able to produce the required yields. The number of farmers growing GMOs is increasing every year. There are more than 14 million of them, working more than 10% of the world's arable land. Only Europe claims to want to do without GMOs, even though European livestock is already fed on feedingstuffs of which two thirds come from genetically modified crops from the Americas.
At a time when food security must be declared a fundamental human right, world food prices have peaked at the beginning of 2011, affecting both producers and consumers within the EU and everyone throughout the world. This trend, which is exacerbated by price volatility caused by speculators, is completely unacceptable, when we know that more than a billion people are suffering from poverty and hunger worldwide. I therefore voted in favour of this motion for a resolution, which recommends the introduction of global regulation to prevent speculation from violating the right to food; reaffirms the European Union's commitment to becoming one of the main actors in the field of food and agriculture at global level; takes account of climate change; and encourages the Member States to increase the share of official aid dedicated to agriculture.
in writing. - (DE) I welcome the motion for a resolution tabled by the Group of the European People's Party (Christian Democrats) on the current problem of rising food prices. The European Union is called on to speed up the progress of the global fight against poverty and hunger; in developing countries this concerns the provision of the very basics of life. However, the high prices are also a problem within the EU. This situation has come about as a result of commodity shortages, high fuel prices, dependence on harvests and exports, the world market situation and profiteering. The only means of guaranteeing the future food supply in Europe is through the common agricultural policy. The farmers themselves are equally dependent on reasonable prices; they are facing high production costs. Higher consumer prices are not reflected in farming incomes. Parliament demands of the Commission that urgent action be taken and that measures be created across all policy areas.
The current hike in food prices, and especially in the prices of food commodities such as cereals and oilseeds, is primarily due to natural disasters in Russia and Australia.
Even though this rise in food commodity prices could conceivably boost our European farmers' incomes, we must not forget that the livestock sector is seeing a corresponding hike in the price of animal feed.
We are painfully aware of the European Union's extreme dependence on supplies of food commodities, which means that food security in Europe is far from being achieved.
We do not have to go very far - the proof can be found in the countries of North Africa - to realise the dangerous consequences that such uncertainties can have.
Our life insurance consists in maintaining a common agricultural policy worthy of the name, so as to ensure a fair income for our farmers, and in maintaining productive agriculture in every region of Europe.
That is why I played an active part in this resolution and why I voted in favour of it.
in writing. - I voted for this resolution on rising food prices. According to the resolution, food prices have reached the highest levels since the Food and Agriculture Organisation (FAO) started recording them in 1990. Anger over soaring food prices has led to great unrest in a number of countries. A crucial cause has been speculation by traders and brokers who have no commercial interest in these markets. Action must be taken to fight against the excesses of speculation on commodity markets.
I am voting in favour of this motion for a resolution because I agree with all the principles set forth in it. I am in favour of producing healthy food in sufficient quantities to contribute effectively to the global demand for food. It is essential to ensure income for farmers and create mechanisms to prevent enormous volatility in terms of prices and markets. In order to ensure that we will have enough food globally to feed the whole of the world's population, it is essential to support farmers in developing countries. We have to ensure that everything is being done to combat climate change at a global level so that natural resources and income from farming do not decrease. It is essential to strengthen the farmers' position in the food supply chain. In order for the productive sector to prosper, it is essential to evaluate the issue of price increases relating to other outside costs and to speculation on basic agricultural products.
in writing. - (HU) Food safety is a central issue for Europe and precisely for this reason it demands an unabatedly robust common agricultural policy (CAP) and, as an objective, is unattainable unless we find a solution to the two most important current problems, the volatility of markets and prices, and dwindling food stocks. Growing speculation related to agricultural and food commodities lies in the background of the current increase in food prices. Investment funds are pumping huge amounts of money into food price speculation, thus forcing consumers to pay prices that exceed the production costs several times. Price rises exacerbate the problem of accessibility, in particular for people with low or no income. Expenditure on food is one of the main components of family budgets, accounting for 60 to 80% in developing countries and 20 to 30% in the less developed Member States. Financial instruments must serve the economy and must help agricultural production overcome major crises and climatic events, and for this reason speculation cannot be permitted to jeopardise agricultural production. I condemn speculation in agricultural commodities and raw materials, which contributes to increased price volatility and the deepening of the global food crisis. For exactly this reason I agree, and I support, that in the future CAP effective action cannot be taken against major price fluctuations without strategic stocks and so the role of market intervention instruments must be strengthened.
I voted in favour of this motion for a resolution because I support the measures that it contains for combating the obstacles that hamper global food security: commercial speculation, concentration in the food distribution chain, price volatility, low levels of income for farmers and climate change. I think that the call for immediate and sustained action to guarantee global food security is positive, and I welcome the re-affirmation of the right to food as a human right. I support the call for the EU to increase its rural development aid by investing in social protection programmes and small-scale agriculture, and to undertake effective measures to combat climate change. I welcome the fact that the resolution asks the Commission to include compliance with EU-equivalent standards in terms of the environment, animal welfare and food safety and quality in trade negotiations with EU partners. I also support the call for the EU to respect and promote the guarantee of a sustainable future for farmers in the context of trade agreements, and not to put European agricultural production, rural agriculture and global access to food at risk.
Food prices have risen to a record high. This rise is resulting in food insecurity for millions of people, destabilising the world economy and causing riots and unrest. The international community made a commitment, moreover, to halve world hunger by 2015 as part of the Millennium Development Goals. Guaranteeing adequate and regular food for every human being is not only a moral requirement, it is also the fulfilment of a fundamental human right. This inalienable and universal right was confirmed during the ACP-EU Joint Parliamentary Assembly held in Kinshasa in December. While the Commission must honour its commitments to developing countries and the least developed countries, it must also promote a strong and sustainable common agricultural policy that reflects the needs of European farmers. I share the latter's concerns, because their drop in income as a result of the rise in production costs and of price volatility has meant that they have not benefited from the rise in food prices. Effective, coordinated steps must be taken to solve these problems. Opulence and waste are unacceptable when the tragedy of hunger is assuming ever greater proportions.
I agree with the motion for a resolution, but it says nothing about what is to follow. It is not enough to establish the single fact that foodstuffs are expensive. It is essential that we rapidly develop a management system for the control and optimisation of food prices. It is essential to develop an anti-monopolistic and anti-speculative mechanism for regulation and the elimination of abuse. Such a mechanism would need to establish a General European Control and Supervision Agency for Prices and Services. It would also need to forecast productivity and efficiency in the spheres of production. That would offer us the possibility of preventing overproduction and shortages, and reduce losses to a minimum. A serious task of analysis is essential. That would enable us to define the true costs and avoid destabilisation.
The combined effect of increased commodity prices, export restrictions, poor harvests as a result of weather conditions, higher transport costs, agricultural speculation and increasing demand is pushing up prices. The EU should look at its own behaviour. When it is more lucrative to use agricultural land to produce biofuels than for food production it is scarcely any wonder that there is competition for land, with all the negative consequences that this has. I took these considerations into account when voting.
in writing. - (BG) I was pleased to sign and vote in favour of the motion for a resolution on rising food prices, as special measures are needed to ensure the stability of food prices.
My colleagues and I want a solution to be found to the problems which are at the root of the rising food prices: buyers abusing their dominant position, unfair practices in negotiating prices, lack of information on price formation, the distribution of profit along the food chain and speculation on the commodity markets. We want the reform of the common agricultural policy to secure a stable first pillar to maintain the incomes of farmers and to undertake measures to support the market.
In order to reduce speculation on the commodity markets, the European Parliament wants the Commission to ensure greater transparency by exchanging good and timely information regarding developments on the market.
In addition, we aim, with this resolution, to improve the position of agricultural producers in the food chain, so that they can get a greater share of the profits in the food industry. I also welcome the call for prompter action on the part of the G-20 to coordinate the mechanisms to prevent rising prices and to prepare regulation for dealing with crises which affect food and agriculture.
The vote was held today on the motion for a resolution on rising food prices. Rapidly rising food prices are causing the food security of millions of people to be undermined, both in developed and in developing countries.
In relation to the fact that the effects of the rise in food prices have been felt most by groups that are in a difficult social situation, Europe, together with third countries and international institutions, should take the following action without delay. It is necessary to introduce regulation and oversight at national and international level which will solve the problem of speculation in agricultural markets (dealing with food commodity derivatives restricted as far as possible to investors directly linked with agricultural production).
The common agricultural policy should be provided with appropriate market intervention instruments, because I think a strong common agricultural policy is the only guarantee of solving the problem of food security. It is very important to set up adequate risk prevention and management measures to limit the consequences of natural disasters for agricultural production. Attention should also be given to supporting agricultural production for local and regional consumers.
Lack of coordination in combating major price fluctuations may contribute to a still greater disproportion in the distribution of food between wealthy countries and poor ones, and in the longer term may endanger us with a food crisis. Questions relating to the need to supply food to a continually growing population remain unanswered.
in writing. - (LT) I voted in favour of this motion for a resolution on rising food prices in Europe. The right to food is a basic and fundamental human right, and we therefore have to make every effort to ensure that food prices are regulated and accessible to all, paying particular attention to the issue of food accessibility in developing countries. I agree with the proposal that the Commission must adopt a new trade and development strategy which would give developing countries greater independence in solving the issue of rising food prices. Attention is drawn to the fact that we need to create a favourable support and business environment for farmers, in particular small-scale farmers, Export tax rates must be reduced and we must restrict industrial farming activities that may have a negative impact on food production capacities. We must make every effort to ensure that greater support is given to development in the agricultural sector, supporting rural development, introducing innovative production methods and providing effective humanitarian aid. Only by implementing measures to prevent concentration along the food supply chain and speculation in agricultural commodities and to reduce production costs, can we limit the rise in food prices. Given the need for food and energy security, we must develop alternative energy supply sources and minimise food waste both at EU and national levels. So that the measures for combating rising food prices provided for in the resolution function effectively, we must establish an independent regulatory agency and ensure that food safety systems work properly and effectively at regional and local levels.
The hike in food commodity prices is causing difficulties for the European Union as well. They have risen constantly over recent months and have reached the highest levels ever recorded in the history of the Food and Agriculture Organisation. That is due to a whole range of factors, including the lack of a global trade agreement, the increase in certain raw material prices and the increased demand for foodstuffs, but it is also due to speculation and 'financial games' that are played out on other markets but have repercussions on the global market. Added to that is the opposition between developed and developing economies, in which the latter - which have been hit hard, albeit indirectly, by the crisis - use foodstuffs as the only weapon at their disposal. That situation has implications not only for the global market but also for small producers and for consumers, who are faced with sometimes significant price rises for essentials. I therefore believe that food security is a priority that must be defended and pursued, and it is both necessary and right to seek a global solution to this instability that is as widely acceptable as possible.
I voted in favour of the joint motion for a resolution on food prices. As a global power in agricultural production, the EU needs to take account of and effectively adapt to emerging challenges, such as extreme weather conditions, limited availability of natural resources, dependence on food imports and increasing speculation in commodities. Moreover, the food crisis also applies to Europe. Seventy-nine million Europeans, 16% of the population of the EU, are in receipt of food subsidies and price inflation of staples is rising constantly; this, in conjunction with the recession, is being felt very acutely in Greece. Clearly Europe needs to produce more today, using fewer resources more efficiently.
I voted for the motion for a resolution on rising food prices because in six months, the cost of the food basket prepared by the Food and Agriculture Organization of the United Nations (FAO), including 55 of the basic essentials, has increased by 34%. In Portugal we have an unsustainable situation for farmers with agricultural diesel approaching 2008's record price of EUR 1 per litre; electricity prices have risen almost 4% and the plan is to end agricultural electricity this year; prices for animal feed, fertiliser and pesticides have also rocketed; and interest rates for agricultural loans are around 6%. These are just a few examples. I also think that it is unacceptable, at a time when things are made worse by a widespread crisis, that consumers should pay inflated prices without farmers' incomes increasing. I argue that the European Commission must face up to its responsibilities and that it should consider the whole chain when it is looking at these serious problems in the agricultural sector and not, as it did with the 'Milk Package', leave out one of the key players: the large retailers.
I voted in favour of the motion for a resolution on rising food prices, because no one can be content with the situation that has prevailed for months and which is primarily affecting small-scale farmers and consumers. Cereal prices have even surpassed the highs of 2008, when soaring food prices already caused unrest in Haiti and Egypt. While the responses must, first and foremost, be on a global scale and coordinated together with the Food and Agriculture Organisation, they must be extended to Europe, where the objective of price stability must be attained. That is why I welcome the adoption of proposals, such as reducing food waste, that are full of common sense, and the request made to the Commission to ensure that dealing with food commodity derivatives is restricted to investors directly linked to agricultural markets. These are all measures that make for strong and sustainable European agriculture. Commissioner Cioloş rightly reminded us yesterday that Europe is not there to subsidise biofuels, but to promote the use of arable land for food production purposes - it is as simple as that.
On the eve of the G20 Finance Ministers' meeting, Europe is once again arriving at the negotiating table unprepared. Since January 2011, the US administration has been demanding that the positions adopted by financial funds on the agricultural markets be controlled and transparent. The Commission must quickly make proposals along these lines. This advance is a first step towards denying the speculators what they crave. The impact on European livestock farmers is dramatic and immediate, too. They can no longer feed their animals.
Hundreds of farms are going bankrupt. Five years ago, wheat was worth EUR 100 per tonne. Today, it fetches almost EUR 300. The Commission is demanding that farmers adapt to market signals. It would do well today to follow its own advice. In the face of this crisis, the European Union cannot wait until 2014 to come up with solutions.
I voted in favour of this motion for a resolution because it strongly criticises the rise in the food commodity price index, which in recent months has reached its highest level for 20 years. This has caused social crises, such as the uprisings that have been convulsing the entire Maghreb since December. Increased food prices are clearly bringing down living standards for the majority of workers, who as a rule spend 50% of their household income on food products. In the European Union alone, around 80 million people still live below the poverty line, and many of them are helped through food aid programmes. Poor harvests in the United States, natural disasters in Russia and Brazil, the hike in energy and crude oil prices and the ageing of operators in the farming sector are among the problems that need to be addressed without further ado. It is now more important than ever to condemn speculation, and to examine the idea of a European food stock system in order to withstand crises such as the one we are now experiencing. The aim is to look for shared, collective strategies to respond promptly to the increased demand for foodstuffs, not least through specific incentive policies to attract young people into the world of farming.
in writing. - The EPLP is supportive of the resolution drafted in response to the current steep food price hikes we are seeing and their impact on global food security. The most recent price increases bring to the fore many of the concerns the EPLP have long held over distortions in the food supply chain, the role speculation can play in exacerbating the situation and the lack of agricultural investment in many developing countries to build up production capacities.
The EPLP is supportive of the need for a global response to the food security challenge but would also like to stress the role an ambitiously reformed CAP can play in helping to address this challenge. A reformed CAP must be in line both with global food security and development policy objectives, abolishing once and for all export refunds, that undermine the ability of developing countries to build up their own agricultural production, limiting market intervention mechanisms, which also serve to distort the market and promoting sustainable agricultural production to help both the agricultural sector mitigate and adapt to climate change, thereby protecting the EU's natural resource base and food production capacity.
in writing. - (NL) Food safety policy is first and foremost defence policy. Any country which fails to provide safe and affordable food to its people and ensure a reasonable standard of living for its farmers is heading towards instability and food riots. The right to food is a basic and fundamental human right. The text before us rightly emphasises the need for a multidimensional approach. The steps needed to ensure safe food have much in common with the steps needed for a more efficient fight against climate change, improved development aid, the development of other commercial structures, greater transparency on the commodity markets and measures against speculation. I would have liked the text to have been even stronger, in particular by pressing for the establishment of an independent global agency that will strictly regulate speculation with food commodities.
The Group of the Greens/European Free Alliance also wanted to propose actions which are necessary to reduce food waste: 20 to 30 per cent of crops are lost at as early a stage as sowing and harvesting. In developing countries half the harvest rots because it is not being stored or transported. Meanwhile, consumers and distributors in developed countries throw 40 percent of their food products untouched into the waste bin. This is unacceptable and unethical! Finally, I think that food does not belong in the forum of the WTO. Food can never be an ordinary commodity. Never!
I welcome the adoption of this joint motion for a resolution, which highlights the main factors contributing to today's soaring food prices. They are: the rise in oil prices; the growing production of biofuels, which is devouring huge swathes of agricultural land; the ever-more frequent occurrence of natural disasters; and speculation on the markets. The aim is no longer to supply food products at the best price, but to make as much profit as possible out of them. According to the Food and Agriculture Organisation, food prices peaked in January, and it is estimated that, when food prices rise by 1%, the nutrition of an additional 16 million people is put at risk. Price hikes thus become a huge challenge for developing countries, which already devote almost three quarters of their income to buying basic foodstuffs. Consequently, we fear a social and political situation even more dreadful than that during the 2008 'hunger riots'. Europe has a vital role to play in guaranteeing global food security. Let us hope that the G20 ministers, who will meet in Paris in June, come up with solutions to combat food price volatility.
The right to food, established in the Universal Declaration of Human Rights and in Article 39 of the Treaty on the Functioning of the European Union, has been severely affected by the current economic and financial crisis. The population growth that is forecast, particularly in emerging economies, and the growing rise in global poverty and hunger demonstrate that at least a 70% increase in food production is needed to satisfy the population's needs. At the same time, financial speculation on food commodities that leads to volatility in food commodity prices is adding to this scenario, as are extreme weather events and the constant increase in bioethanol production instead of food. I believe that measures urgently need to be taken to combat the destabilisation of the agricultural markets, so supporting farmers and promoting innovation in the sector, whilst reinforcing the role of the common agricultural policy as a key objective of the European Union. This cross-cutting issue must be discussed multilaterally as it affects people worldwide and the multiplying effects are indisputable. The riots that have taken place in developing countries are examples of this. Support for at-risk countries should be reinforced to prevent future food crises.
in writing. - I supported the resolution drafted in response to rising food prices, which are having an impact on global food security. The most recent price increases highlight many of concerns relating to distortions in the food supply chain, the role speculation can play in exacerbating the situation and the lack of agricultural investment in many developing countries to build up production capacities. We need a global response to the food security challenge but also to stress the role an ambitiously reformed CAP can play in helping to address this challenge. A reformed CAP must be in line with global food security and development policy objectives, abolishing once and for all export refunds that undermine the ability of developing countries to build up their agricultural production. Promotion of sustainable agricultural production is necessary in order to help the agricultural sector both mitigate and adapt to climate change, thereby protecting the EU's natural resource base and food production capacity.